                Case 21-10736-JKS              Doc 15       Filed 04/22/21        Page 1 of 50




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                    Chapter 11

ADARA ENTERPRISES CORP.,                                  Case No. 21-______ (____)

                          Debtor. 1


                PREPACKAGED CHAPTER 11 PLAN OF REORGANIZATION
                         OF ADARA ENTERPRISES CORP.



Daniel Besikof, Esq. (admitted pro hac vice)                   Ronald S. Gellert (DE 4259)
Bethany Simmons, Esq. (admitted pro hac vice)                  GELLERT SCALI BUSENKELL
LOEB & LOEB LLP                                                & BROWN, LLC
345 Park Avenue                                                1201 N. Orange Street, Suite 300
New York, NY 10154                                             Wilmington, DE 19801
Telephone: (212) 407-4000                                      Telephone: (302) 425-5806
Facsimile: (212) 407-4990                                      Facsimile: (302) 425-5814

Proposed Counsel to the Debtor and Debtor in Possession

April 21, 2021




1
    The last four digits of the Debtor’s federal tax identification number are 8502. The Debtor’s address is 411 E 57th
    Street Suite 1-A, New York, New York 10022.
20602235.4
237312-10001
                 Case 21-10736-JKS                    Doc 15          Filed 04/22/21              Page 2 of 50




                                               TABLE OF CONTENTS
                                                                                                              Page
ARTICLE I SUMMARY OF THE PLAN .................................................................................... 1
ARTICLE II DEFINITIONS, RULES OF INTERPRETATION, AND
            CONSTRUCTION OF TERMS ............................................................................ 1
ARTICLE III DESIGNATION OF CLAIMS AND EQUITY INTERESTS ................................ 2
         3.1     Summary ................................................................................................................ 2
         3.2     Identification of Classes ......................................................................................... 3
         3.3     Elimination of Classes for Voting Purposes .......................................................... 3
         3.4     Voting Classes; Deemed Acceptance by Voting Classes ...................................... 3
         3.5     Controversy Concerning Classification, Impairment, or Voting Rights................ 3
         3.6     Intercompany Claims ............................................................................................. 4
ARTICLE IV TREATMENT OF UNCLASSIFIED CLAIMS..................................................... 4
         4.1     Administrative Claims ........................................................................................... 4
         4.2     Professional Compensation Claims ....................................................................... 5
         4.3     U.S. Trustee Fees ................................................................................................... 5
         4.4     Allowed Priority Tax Claims ................................................................................. 6
         4.5     Ordinary Course Liabilities.................................................................................... 6
ARTICLE V CLASSIFICATION AND TREATMENT OF CLASSIFIED CLAIMS
           AND EQUITY INTERESTS ................................................................................. 7
         5.1     Treatment of Allowed Claims and Interests .......................................................... 7
ARTICLE VI MEANS FOR IMPLEMENTATION OF THE PLAN........................................... 9
         6.1     Continued Corporate Existence ............................................................................. 9
         6.2     Management, Board of Directors, and Discharge of Board of Directors ............ 10
         6.3     Arrangements with the Distribution Trustee........................................................ 10
         6.4     The Closing .......................................................................................................... 10
         6.5     Tax Treatment of the Distribution Trust .............................................................. 13
         6.6     Preservation of Rights of Action.......................................................................... 13
         6.7     Insurance .............................................................................................................. 14
ARTICLE VII PROVISIONS GOVERNING RESOLUTION OF CLAIMS AND
            DISTRIBUTIONS OF PROPERTY UNDER THE PLAN ................................. 14
         7.1     Right to Object to Claims .................................................................................... 14
         7.2     Deadline for Objecting to Claims ........................................................................ 15



20602235.4
237312-10001
                Case 21-10736-JKS                   Doc 15           Filed 04/22/21          Page 3 of 50




         7.3     Right to Request Estimation of Claims................................................................ 15
         7.4     Distribution Procedures Regarding Allowed Claims and Equity Interests .......... 15
         7.5     Procedures Regarding Distributions from the Distribution Trust ........................ 18
ARTICLE VIII EXECUTORY CONTRACTS ........................................................................... 18
         8.1     Assumption of Executory Contracts .................................................................... 18
         8.2     Rejection of Executory Contracts ........................................................................ 18
         8.3     Procedures Related to Assumption of Executory Contracts ................................ 19
         8.4     Rejection Claim Bar Date .................................................................................... 20
         8.5     Indemnification Obligations ................................................................................ 21
ARTICLE IX EFFECT OF REJECTION BY ONE OR MORE CLASSES .............................. 21
         9.1     Impaired Classes Entitled to Vote........................................................................ 21
         9.2     Acceptance by Class ............................................................................................ 21
         9.3     Reservation of Cramdown Rights ........................................................................ 21
ARTICLE X EFFECT OF CONFIRMATION............................................................................ 22
         10.1    Legally Binding Effect ......................................................................................... 22
         10.2    Vesting of Property of Debtor in Reorganized Debtor ........................................ 22
ARTICLE XI INJUNCTIONS, RELEASES, AND DISCHARGE ............................................ 22
         11.1    Discharge of the Debtor ....................................................................................... 22
         11.2    Discharge Injunction ............................................................................................ 23
         11.3    Exculpation and Limitation of Liability .............................................................. 23
         11.4    Releases by the Debtor......................................................................................... 24
         11.5    Releases by Third Parties ..................................................................................... 24
ARTICLE XII RETENTION OF JURISDICTION .................................................................... 25
         12.1    Bankruptcy Court Jurisdiction ............................................................................. 25
         12.2    Limitation on Jurisdiction .................................................................................... 26
ARTICLE XIII MISCELLANEOUS PROVISIONS .................................................................. 27
         13.1    Conditions to Confirmation ................................................................................. 27
         13.2    Conditions to Effectiveness ................................................................................. 27
         13.3    Exemption from Taxes......................................................................................... 28
         13.4    Securities Exemption ........................................................................................... 28
         13.5    Defects, Omissions and Amendments of the Plan ............................................... 28
         13.6    Withdrawal of Plan .............................................................................................. 29

                                                                ii
20602235.4
237312-10001
                   Case 21-10736-JKS                   Doc 15            Filed 04/22/21           Page 4 of 50




         13.7      Due Authorization By Holders of Claims and Equity Interests ........................... 29
         13.8      Filing of Additional Documentation .................................................................... 29
         13.9      Governing Law .................................................................................................... 30
         13.10 Successors and Assigns........................................................................................ 30
         13.11 Transfer of Claims and Equity Interests .............................................................. 30
         13.12 Notices ................................................................................................................. 30
         13.13 Implementation .................................................................................................... 32
         13.14 No Admissions ..................................................................................................... 32
ARTICLE XIV SUBSTANTIAL CONSUMMATION .............................................................. 32
         14.1      Substantial Consummation .................................................................................. 32
         14.2      Final Decree ......................................................................................................... 32




                                                                   iii
20602235.4
237312-10001
                   Case 21-10736-JKS                 Doc 15         Filed 04/22/21           Page 5 of 50




                                             EXHIBITS TO THE PLAN

Glossary of Defined Terms ................................................................................................ Exhibit A
Schedule of Assumed Contracts and Unexpired Leases .................................................... Exhibit B
List of Debtor Subsidiaries Remaining in Effect as Reorganized Debtor Interests ........... Exhibit C




20602235.4
237312-10001
               Case 21-10736-JKS         Doc 15     Filed 04/22/21     Page 6 of 50




        Adara Enterprises Corp., the debtor and debtor in possession in the above-referenced
Chapter 11 Case, proposes this Prepackaged Chapter 11 Plan of Reorganization of Adara
Enterprises Corp., dated April 21, 2021. Reference is made to the Disclosure Statement for
Prepackaged Chapter 11 Plan of Reorganization of Adara Enterprises Corp., dated April 21,
2021, for a discussion of the Debtor’s history, business, property, and results of operations, and
for a summary of the Plan and certain related matters.

     ALL CREDITORS ARE ENCOURAGED TO READ THE PLAN AND THE
DISCLOSURE STATEMENT IN THEIR ENTIRETY.

     FOR AVOIDANCE OF DOUBT, THE PLAN APPLIES AND PRESERVES THE
MAXIMUM GLOBAL JURISDICTION POSSIBLE UNDER APPLICABLE U.S. LAW,
INCLUDING, WITHOUT LIMITATION, OVER THE ASSETS OF THE DEBTOR
WHEREVER LOCATED.

                                       ARTICLE I
                                  SUMMARY OF THE PLAN

        An overview of the Plan is set forth in the Disclosure Statement. Generally, the Plan
provides for (1) the reorganization of the Debtor by retiring, cancelling, extinguishing, and/or
discharging the Debtor’s prepetition Other Equity Interests and issuing (i) 50% of the New
Equity in the Reorganized Debtor to the Preferred Equity Interest Holder in exchange for the
Preferred Equity Interests, (ii) issuing 50% of the New Equity to the Prepetition Secured Lender,
in exchange for a portion of the Prepetition Secured Lender Claim; (2) the remittal of the
Consideration to the Debtor on the Effective Date; and (3) the distribution of the Consideration
to holders of Allowed Claims and Other Equity Interests in accordance with the priority scheme
established by the Bankruptcy Code or as otherwise agreed.

                             ARTICLE II
 DEFINITIONS, RULES OF INTERPRETATION, AND CONSTRUCTION OF TERMS

        2.1    All capitalized terms not defined elsewhere in the Plan shall have the meanings
assigned to them in the Glossary of Defined Terms attached as Exhibit A to the Plan. Any
capitalized term used in the Plan that is not defined herein has the meaning ascribed to that term
in the Bankruptcy Code and/or Bankruptcy Rules.

       2.2      For purposes of the Plan: (1) whenever from the context it is appropriate, each
term, whether stated in the singular or the plural, shall include both the singular and the plural,
and pronouns stated in the masculine, feminine, or neuter gender shall include the masculine,
feminine, and the neuter gender; (2) unless otherwise specified, any reference in the Plan to a
contract, instrument, release, indenture, or other agreement or document being in a particular
form or on particular terms and conditions means that such document shall be substantially in
such form or substantially on such terms and conditions; (3) unless otherwise specified, any
reference in the Plan to an existing document, schedule, or exhibit, whether or not filed with the
Bankruptcy Court, shall mean such document, schedule, or exhibit, as it may have been or may
be amended, modified, or supplemented; (4) any reference to an entity as a holder of a Claim or


20602235.4
237312-10001
               Case 21-10736-JKS         Doc 15       Filed 04/22/21    Page 7 of 50




Equity Interest includes that entity’s successors and assigns; (5) unless otherwise specified, all
references in the Plan to articles or sections are references to the articles or sections of the Plan;
(6) the words “herein,” “hereof,” and “hereto” and other words of similar import refer to the Plan
in its entirety rather than to any particular section, subsection, clause, or portion of the Plan,
unless the context requires otherwise; (7) subject to the provisions of any contract, certificate of
incorporation, bylaw, formation document, instrument, release, or other agreement or document
entered into in connection with the Plan, the rights and obligations arising pursuant to the Plan
shall be governed by, and construed and enforced in accordance with, applicable federal law,
including the Bankruptcy Code and Bankruptcy Rules; (8) captions and headings to articles of
the Plan are inserted for convenience of reference only and are not intended to be a part of or to
affect the interpretation of the Plan; (9) unless otherwise set forth in the Plan, the rules of
construction set forth in section 102 of the Bankruptcy Code shall apply; (10) any term used in
capitalized form in the Plan that is not otherwise defined but that is used in the Bankruptcy Code
or the Bankruptcy Rules shall have the meaning assigned to such term in the Bankruptcy Code or
the Bankruptcy Rules, as applicable; (11) all references to docket numbers of documents filed in
the Chapter 11 Case are references to the docket numbers under the Bankruptcy Court’s
CM/ECF system; (12) all references to statutes, regulations, orders, rules of courts, and the like
shall mean such statutes, regulations, orders, rules of courts, and the like as applicable to the
Chapter 11 Case, unless otherwise stated; (13) any immaterial effectuating provisions may be
interpreted by the Reorganized Debtor after the Effective Date in such a manner that is consistent
with the overall purpose and intent of the Plan all without further order of the Bankruptcy Court;
(14) any act required to be taken on the Effective Date, or any other applicable date, shall be
deemed timely taken if taken as soon as reasonably practicable after such date; and (15) all
references in the Plan to monetary figures refer to currency of the United States of America,
unless otherwise expressly provided; and (16) references to “Proofs of Claim,” “holders of
Claims,” “Disputed Claims,” and the like shall include “Proofs of Interest,” “holders of
Interests,” “Disputed Interests,” and the like, as applicable.

        2.3    All Plan Documents and exhibits to the Plan are incorporated into the Plan by
reference and are a part of the Plan as if set forth in full herein. Holders of Claims and Equity
Interests may inspect a copy of the Plan Documents, to the extent Filed, in the Office of the
Clerk of the Bankruptcy Court during normal business hours.

                                 ARTICLE III
                 DESIGNATION OF CLAIMS AND EQUITY INTERESTS

         3.1   Summary

         Pursuant to section 1122 of the Bankruptcy Code, a Claim or Equity Interest is placed in
a particular Class for purposes of voting on the Plan and receiving Distributions under the Plan
only to the extent (i) the Claim or Equity Interest qualifies within the description of that Class;
(ii) the Claim or Equity Interest is an Allowed Claim or Allowed Equity Interest (or temporarily
allowed Claim or Equity Interest for voting purposes) in that Class, and is classified in another
Class or Classes to the extent that any remainder of the Claim or Equity Interest qualifies within
the description of such other Class or Classes; and (iii) the Claim or Equity Interest has not been
paid, released, or otherwise compromised before the Effective Date. A Claim or Equity Interest

                                                  2
20602235.4
237312-10001
                   Case 21-10736-JKS       Doc 15       Filed 04/22/21   Page 8 of 50




which is not an Allowed Claim or Allowed Equity Interest, including a Disputed Claim, is not in
any Class, and, notwithstanding anything to the contrary contained in the Plan, no Distribution
shall be made on account of any Claim or Equity Interest which is not an Allowed Claim or
Allowed Equity Interest. In accordance with section 1123(a)(1) of the Bankruptcy Code,
Administrative Claims, Professional Compensation Claims, and Priority Tax Claims are not
classified under the Plan and are excluded from the following Classes.

          3.2      Identification of Classes

        The following table designates the Classes of Claims against and Equity Interests in the
Debtor and specifies which Classes are (a) impaired or unimpaired by this Plan, (b) entitled to
vote to accept or reject this Plan in accordance with section 1126 of the Bankruptcy Code, or
(c) deemed to accept or reject this Plan.

Class           Designation                             Impairment       Entitled to Vote
Class 1         Prepetition Secured Lender Claim        Impaired         Yes
Class 2         Other Secured Claims                    Unimpaired       No (deemed to accept)
Class 3         Other Priority Claims                   Unimpaired       No (deemed to accept)
Class 4         General Unsecured Claims                Unimpaired       No (deemed to accept)
Class 5         Preferred Equity Interests              Impaired         Yes
Class 6         Other Equity Interests                  Impaired         Yes

          3.3      Elimination of Classes for Voting Purposes

        Any Class of Claims or Equity Interests that is not occupied as of the date of the
commencement of the Confirmation Hearing by an Allowed Claim, an Allowed Equity Interest,
or a Claim or Equity Interest temporarily allowed under Bankruptcy Rule 3018 shall be deemed
deleted from the Plan for purposes of voting on acceptance or rejection of the Plan by such Class
under section 1129(a)(8) of the Bankruptcy Code.

          3.4      Voting Classes; Deemed Acceptance by Voting Classes

       If a Class contains Claims or Equity Interests eligible to vote and no holders of Claims or
Equity Interests eligible to vote in such Class vote to accept or reject the Plan, the Plan shall be
deemed accepted by such Class.

          3.5      Controversy Concerning Classification, Impairment, or Voting Rights

        In the event a controversy or dispute should arise involving issues related to the
classification, impairment, or voting rights of any Creditor or Interest Holder under the Plan,
whether before or after the Confirmation Date, the Bankruptcy Court may, after notice and a
hearing, determine such controversy. Without limiting the foregoing, the Bankruptcy Court may
estimate for voting purposes (i) the amount of any contingent or unliquidated Claim, the fixing or
liquidation of which, as the case may be, would unduly delay the administration of the Chapter
11 Case and (ii) any right to payment arising from an equitable remedy for breach of
performance.

                                                    3
20602235.4
237312-10001
               Case 21-10736-JKS        Doc 15       Filed 04/22/21   Page 9 of 50




         3.6   Intercompany Claims and Intercompany Interests

        Notwithstanding anything to the contrary herein, any and all Intercompany Claims shall
be treated as General Unsecured Claims. The intercompany claim owed to GlassBridge shall be
fixed in an Allowed General Unsecured Claim in the amount of $1,190,538, without the need for
GlassBridge to file any proof of claim; provided that nothing in this Plan prevents GlassBridge
from filing a proof of claim, including for amounts in excess of $1,190,538.

       For the avoidance of doubt, the Debtor’s interests in its non-debtor subsidiaries identified
in Exhibit C hereto shall be unaffected by the Plan and shall remain in effect as interests of the
Reorganized Debtor following the Effective Date.

                                  ARTICLE IV
                        TREATMENT OF UNCLASSIFIED CLAIMS

         4.1   Administrative Claims

        (a)    General: Except with regard to the Ordinary Course Liabilities (the treatment of
which is described in Section 4.5 (below)), subject to the bar date provisions herein, unless
otherwise agreed to by the parties, each holder of an Allowed Administrative Claim shall
receive, from the Distribution Reserve, Cash equal to the unpaid portion of such Allowed
Administrative Claim within ten (10) days after the later of (a) the Effective Date, (b) the
Allowance Date, or (c) such other date as is mutually agreed upon by the Debtor, the Plan
Sponsor, and the holder of such Claim.

        (b)     Bar Date for Administrative Claims: Except as otherwise provided in this
Article IV, requests for payment of Administrative Claims must be included within an
application (setting forth the amount of, and basis for, such Administrative Claims, together with
documentary evidence) and Filed and served on respective counsel for the Debtor, the
Distribution Trust, and Plan Sponsor no later than the Administrative Claim Bar Date or by such
earlier deadline governing a particular Administrative Claim contained in an order of the
Bankruptcy Court entered before the Effective Date. Holders of Administrative Claims that are
required to File a request for payment of such Claims and that do not File such requests by the
applicable bar date shall be forever barred from asserting such Claims against the Debtor, the
Reorganized Debtor, the Plan Sponsor, or the Distribution Trust, or any of their respective
property, absent order of the Bankruptcy Court to the contrary.

        (c)    Payment of Restructuring Expenses. The Restructuring Expenses incurred, or
estimated to be incurred, up to and including the Effective Date, shall be paid in full in Cash on
the Effective Date or as reasonably practicable thereafter (to the extent not previously paid
during the course of the Chapter 11 Case) in accordance with, and subject to, the terms of the
RSA, without any requirement to: (a) file a proof of Administrative Claim, (b) fee application
with the Bankruptcy Court or have Bankruptcy Court review or approval or (c) itemize time
detail. All Restructuring Expenses to be paid on the Effective Date shall be estimated prior to
and as of the Effective Date and such estimates shall be delivered to the Debtor at least five (5)
Business Days before the anticipated Effective Date; provided, however, that such estimates

                                                 4
20602235.4
237312-10001
               Case 21-10736-JKS       Doc 15        Filed 04/22/21   Page 10 of 50




shall not be considered an admission or limitation with respect to such Restructuring Expenses.
No later than thirty (30) days following the Effective Date, final invoices for all Restructuring
Expenses incurred prior to and as of the Effective Date shall be submitted to the Debtor. In
addition, the Debtor and the Distribution Trust (as applicable) shall continue to pay pre- and
post-Effective Date, when due and payable in the ordinary course, Restructuring Expenses
related to implementation, consummation, and defense of the Plan, whether incurred before, on,
or after the Effective Date.

         4.2   Professional Compensation Claims

        All applications for Professional Compensation Claims must be filed with the Bankruptcy
Court and served on the Reorganized Debtor, the Distribution Trustee, the U.S. Trustee, and the
Post-Confirmation Service List no later than thirty (30) days after the Effective Date. FAILURE
TO FILE AND SERVE FINAL FEE APPLICATIONS TIMELY AND PROPERLY
SHALL RESULT IN THE UNDERLYING PROFESSIONAL FEE CLAIMS BEING
FOREVER BARRED AND DISCHARGED. Objections to Professional Compensation
Claims, if any, must be filed and served pursuant to the procedures set forth in the Confirmation
Order no later than forty-five (45) days after the Effective Date or such other date as may be
established by the Bankruptcy Court. After notice and a hearing in accordance with the
procedures established by the Bankruptcy Code and any applicable prior orders of the
Bankruptcy Court in the Chapter 11 Case, the Allowed amounts of such Professional Fee Claims
shall be determined by the Bankruptcy Court. All holders of Professional Compensation Claims
shall be paid in full, in Cash from the Distribution Reserve, in such amounts as are Allowed by
the Bankruptcy Court. The Reorganized Debtor and the Distribution Trustee are authorized to
pay compensation for professional services rendered and reimbursement of expenses incurred
after the Effective Date in the ordinary course and without the need for Bankruptcy Court
approval.

        Each holder of a Professional Compensation Claim shall provide the Debtor with an
estimate of the unpaid amount of such Professional Compensation Claim not later than seven (7)
calendar days prior to the anticipated Effective Date; provided, however, that such estimates
shall be used solely for administrative purposes and determining the amount of the Distribution
Reserve, shall not be binding on the holders of Professional Compensation Claims and shall not
in any way limit, cap, or reduce the amount of the Professional Compensation Claims.

       Any professional fees and reimbursements of expenses incurred by the Reorganized
Debtor subsequent to the Effective Date may be paid by the Reorganized Debtor without
application to the Bankruptcy Court. Any professional fees and reimbursements of expenses
incurred after the Effective Date by (i) the Distribution Trustee or (ii) any professionals
employed prior to the Effective Date by the Debtor, to the extent acting at the request of the
Distribution Trustee, may be paid by the Distribution Trustee without application to the
Bankruptcy Court.

         4.3   U.S. Trustee Fees



                                                 5
20602235.4
237312-10001
               Case 21-10736-JKS        Doc 15       Filed 04/22/21   Page 11 of 50




        The Debtor will pay any pre-confirmation fees owed to the U.S. Trustee on or as soon as
reasonably practicable after the Effective Date of the Plan. After the Effective Date, the
Distribution Trust will file with the Bankruptcy Court and serve on the U.S. Trustee quarterly
financial reports in a format prescribed by the U.S. Trustee; provided, however, that such reports
shall reflect the disbursements of both the Reorganized Debtor and the Distribution Trust.
Moreover, the Distribution Trust will pay any unpaid pre- and post-Effective Date quarterly fees
to the U.S. Trustee until a final decree is entered or the case is converted or dismissed as
provided in 28 U.S.C. § 1930(a)(6); provided, however, that such quarterly fees shall be
allocated between the Distribution Trust and the Reorganized Debtors proportionally to the
disbursements of each of the that the Distribution Trust and the Reorganized Debtor during such
period and within five business days after payment of such quarterly fees by the Distribution
Trust, the Reorganized Debtor shall reimburse to the Distribution Trust its allocable share of
such quarterly fees; provided further the Reorganized Debtor shall bear ultimate responsibility
for payment of such fees should the Distribution Trust fail to timely pay any such fees.

        Notwithstanding the foregoing, if the Reorganized Debtor pays any quarterly fees in
excess of its proportional share as contemplated in the immediately preceding paragraph, the
Distribution Trust shall be obligated to reimburse the Reorganized Debtor for such payment on a
dollar-for-dollar basis to the extent of any such excess payment within five (5) business days of
written notice by the Reorganized Debtor that such payment has been made. In addition, the
Reorganized Debtor shall provide five (5) business days written notice to the Distribution Trust
prior to paying any quarterly fees.

         4.4   Allowed Priority Tax Claims

        Each holder of an Allowed Priority Tax Claim against the Debtor shall receive in full and
complete discharge of, and in exchange for, such Allowed Priority Tax Claim (i) Cash equal to
the amount of such Allowed Priority Tax Claim on the Effective Date or (ii) such other less
favorable treatment to the holder of an Allowed Priority Tax Claim as to which the Debtor, the
Plan Sponsor, and the holder of such Allowed Priority Tax Claim shall have agreed upon in
writing.

         4.5   Ordinary Course Liabilities

         (a)    All Ordinary Course Liabilities are deemed to be Allowed Claims to the extent set
forth in the Approved Budget. Holders of Administrative Claims on account of Ordinary Course
Liabilities are not required to file or serve any request for payment of the Ordinary Course
Liability. The Debtor shall continue to pay each Ordinary Course Liability accrued prior to the
Effective Date, pursuant to the payment terms and conditions of the particular transaction giving
rise to the Ordinary Course Liability and the Approved Budget. To the extent that a holder of an
Administrative Claim, on account of Ordinary Course Liability which accrued prior to the
Effective Date, did not submit an invoice for the Ordinary Course Liability to the Debtor prior to
the Effective Date, the holder must submit the invoice to the Distribution Trustee in the ordinary
course of business pursuant to the terms and conditions of the particular transaction giving rise to
the Ordinary Course Liability. The Distribution Trustee shall remit payment on the Ordinary
Course Liability within fifteen (15) days of receipt of the invoice. In the event that the

                                                 6
20602235.4
237312-10001
               Case 21-10736-JKS        Doc 15       Filed 04/22/21   Page 12 of 50




Reorganized Debtor pays any Ordinary Course Liability accrued prior to the Effective Date, the
Distribution Trust shall reimburse the Reorganized Debtor for such payment promptly upon
request.

        (b)     Accrued Adequate Protection Interest Payments and Post-Petition Financing. On
the Effective Date, in lieu of treatment as an Administrative Claim, all unpaid interest payments
accrued by the Prepetition Secured Lender as Adequate Protection under the Cash Collateral/DIP
Order shall be added to the Prepetition Secured Lender Claim and treated as such hereunder.
Upon the Effective Date, any outstanding obligations of the Debtor under the DIP Facility shall
be credited against the Consideration and, notwithstanding anything to the contrary set forth in
the Plan, will not be repaid in Cash; provided that nothing herein shall negate or modify the
obligation of the Debtor to repay all Restructuring Expenses in full in Cash.


                                  ARTICLE V
                       CLASSIFICATION AND TREATMENT
                  OF CLASSIFIED CLAIMS AND EQUITY INTERESTS

      The following is a summary of the proposed distributions and treatment of all classified
Allowed Claims and Equity Interests under the Plan.

         5.1   Treatment of Allowed Claims and Interests

               5.1.1   Prepetition Secured Lender Claim (Class 1).

                     (a)      Classification: Class 1 consists of the Prepetition Secured Lender
Claim against the Debtor.

                       (b)     Treatment: On or as soon as reasonably practicable after the
Effective Date, the holder of the Allowed Prepetition Secured Lender Claim shall receive (i)
50% of the New Equity in the Reorganized Debtor in full and complete discharge of, and in
exchange for $2,000,000 of the Prepetition Secured Lender Claim, and (ii) the remainder of the
Prepetition Secured Lender Claim shall be treated as a continuing obligation of the Reorganized
Debtor upon the terms set forth in the Plan Supplement, and shall not be deemed extinguished,
discharged, cancelled, released or otherwise satisfied under the Plan; provided that the
GlassBridge Guaranty and the GlassBridge Pledge shall be terminated, and GlassBridge shall be
discharged and released of all obligations thereunder, as of the Effective Date.

                      (c)     Impairment and Voting: The Allowed Prepetition Secured Lender
Claim is impaired, and the holder of such Claim is entitled to vote to accept or reject the Plan on
account of such Claim pursuant to section 1126(a) of the Bankruptcy Code.

               5.1.2   Other Secured Claims (Class 2).

                       (a)    Classification: Class 2 consists of all Allowed Other Secured
Claims, if any, against the Debtor.


                                                 7
20602235.4
237312-10001
               Case 21-10736-JKS        Doc 15       Filed 04/22/21   Page 13 of 50




                        (b)    Treatment: Each holder of an Allowed Other Secured Claim
against the Debtor shall receive on or as soon as reasonably practicable after the Effective Date,
on account of, in full and complete discharge of, and in exchange for, such Allowed Other
Secured Claims, at the option of the Plan Sponsor: (i) payment in full in Cash; (ii) the collateral
securing its Allowed Other Secured Claim and payment of any interest required under
section 506(b) of the Bankruptcy Code; (iii) reinstatement of such Allowed Other Secured
Claim; or (iv) such other treatment rendering such Allowed Other Secured Claim unimpaired.

                       (c)   Impairment and Voting: Allowed Other Secured Claims are
unimpaired, and the holders of such Claims are not entitled to vote to accept or reject the Plan on
account of such Claims and will be conclusively deemed to have accepted the Plan pursuant to
section 1126(f) of the Bankruptcy Code.

               5.1.3   Other Priority Claims (Class 3).

                       (a)     Classification: Class 3 consists of all Other Priority Claims against
the Debtor.

                        (b)     Treatment: Each holder of an Allowed Other Priority Claim
against the Debtor shall receive on or as soon as reasonably practicable after the Effective Date,
on account of, in full and complete discharge of, and in exchange for, such Allowed Other
Priority Claim, (i) Cash equal to the amount of such Allowed Other Priority Claim on the
Effective Date; or (ii) such other treatment to the holder of an Allowed Other Priority Claim as to
which the Debtor, the Plan Sponsor and the holder of such Allowed Other Priority Claim shall
have agreed upon in writing.

                       (c)   Impairment and Voting: Allowed Other Priority Claims are
unimpaired, and the holders of such Claims are not entitled to vote to accept or reject the Plan on
account of such Claims and will be conclusively deemed to have accepted the Plan pursuant to
section 1126(f) of the Bankruptcy Code.

               5.1.4   General Unsecured Claims (Class 4).

                       (a)     Classification: Class 4 consists of all General Unsecured Claims
against the Debtor.

                      (b)      Treatment: On or as soon as reasonably practicable after the
Effective Date, each holder of an Allowed General Unsecured Claim shall receive, on account of
and in full and complete settlement, release and discharge of, and in exchange for its Allowed
General Unsecured Claim, (i) payment in full in Cash, plus any interest necessary to cause such
Allowed General Unsecured Claim to be unimpaired; or (ii) such other treatment to the holder of
an Allowed General Unsecured Claim as to which the Debtor, the Plan Sponsor and the holder of
such Allowed General Unsecured Claim shall have agreed upon in writing.

                      (c)    Impairment and Voting: Allowed General Unsecured Claims are
unimpaired, and the holders of such Claims are not entitled to vote to accept or reject the Plan on


                                                 8
20602235.4
237312-10001
               Case 21-10736-JKS        Doc 15        Filed 04/22/21   Page 14 of 50




account of such Claims and will be conclusively deemed to have accepted the Plan pursuant to
section 1126(f) of the Bankruptcy Code.

               5.1.5    Preferred Equity Interests (Class 5).

                        (a)    Classification: Class 5 consists of all Preferred Equity Interests in
the Debtor.

                       (b)     Treatment: On or as soon as reasonably practicable after the
Effective Date, the Preferred Equity Interest Holder, on account of and in full and complete
settlement, release and discharge of, and in exchange for, its Allowed Preferred Equity Interest
shall receive 50% of the New Equity in the Reorganized Debtor. On the Effective Date, all
Preferred Equity Interests shall be deemed automatically cancelled, released, and extinguished
without further action by the Debtor or the Reorganized Debtor, and any and all obligations of
the Debtor and the Reorganized Debtor thereunder shall be discharged. For the avoidance of
doubt, the Allowed Preferred Equity Interest Holder shall not receive any portion of Remaining
Cash.

                      (c)     Impairment and Voting: Allowed Preferred Equity Interests are
impaired, and the Allowed Preferred Equity Interest Holder is entitled to vote to accept or reject
the Plan on account of such Interests pursuant to section 1126(a) of the Bankruptcy Code.

               5.1.6    Other Equity Interests (Class 6).

                        (a)    Classification: Class 6 consists of all Other Equity Interests in the
Debtor.

                         (b)   Treatment: On or as soon as reasonably practicable after the
Effective Date, the holder of Allowed Other Equity Interests will receive on account of its Other
Equity Interests (i) all Remaining Cash and (ii) the IP Grant. On the Effective Date, all Other
Equity Interests shall be deemed automatically cancelled, released, and extinguished without
further action by the Debtor or the Reorganized Debtor, and any and all obligations of the Debtor
and the Reorganized Debtor thereunder shall be discharged.

                      (c)     Impairment and Voting: Allowed Other Equity Interests are
impaired, and the holders of such Interests are entitled to vote to accept or reject the Plan on
account of such Claim pursuant to section 1126(a) of the Bankruptcy Code.

                                    ARTICLE VI
                       MEANS FOR IMPLEMENTATION OF THE PLAN

         6.1   Continued Corporate Existence

        Except as otherwise provided in the Plan, the Reorganized Debtor will continue to exist
after the Effective Date as a corporate entity, with all of the powers of a corporation under
applicable law in the jurisdiction in which the Debtor is incorporated and pursuant to its Charter


                                                  9
20602235.4
237312-10001
               Case 21-10736-JKS        Doc 15     Filed 04/22/21     Page 15 of 50




Documents in effect before the Effective Date, as such documents are amended by or pursuant to
the Plan.

        Upon the Effective Date, and without any further action by the shareholders, directors, or
officers of the Reorganized Debtor, the Reorganized Debtor’s Charter Documents shall be
deemed amended (a) to the extent necessary, to incorporate the provisions of the Plan, and (b) to
prohibit the issuance by the Reorganized Debtor of nonvoting securities to the extent required
under section 1123(a)(6) of the Bankruptcy Code, subject to further amendment of such Charter
Documents as permitted by applicable law, and to the extent such documents are amended, such
documents are deemed to be amended pursuant to the Plan and require no further action or
approval other than any requisite filings required under applicable state, provincial, or federal
law. The Charter Documents shall be filed with the Plan Supplement.

         6.2   Management, Board of Directors, and Discharge of Board of Directors

        The Plan Sponsor may nominate and elect new members for the board of directors of the
Reorganized Debtor in accordance with the Reorganized Debtor’s Charter Documents. The
identity of such new members shall be disclosed in the Plan Supplement prior to the Plan
Supplement Deadline. Upon the Effective Date, the current members of the Debtor’s board of
directors shall no longer serve in such capacity and shall be discharged of all duties in connection
therewith.

         6.3   Arrangements with the Distribution Trustee

       By the Plan Supplement Deadline, the Debtor shall file with the Bankruptcy Court a
disclosure identifying the Distribution Trustee under the Distribution Trust. At the Confirmation
Hearing, the Bankruptcy Court shall ratify such appointment of the Distribution Trustee. All
compensation for the Distribution Trustee shall be paid from the Distribution Trust Assets in
accordance with the Distribution Trust Agreement. The approved Distribution Trustee shall
commence its service as Distribution Trustee effective upon the execution of the Distribution
Trust Agreement at the Closing.

         6.4   The Closing




                                                 10
20602235.4
237312-10001
               Case 21-10736-JKS        Doc 15     Filed 04/22/21     Page 16 of 50




        The Closing of the transactions required and contemplated under the Plan shall take place
on the Effective Date at the offices of Goulston & Storrs, P.C., 885 Third Avenue, 18th Floor,
New York, New York 10022, or at such other place identified in a notice provided to those
parties listed in Section 13.12 of the Plan. The Debtor and Plan Sponsor may reschedule the
Closing by making an announcement at the originally scheduled Closing of the new date for the
Closing. A notice of the rescheduled Closing shall be filed with the Bankruptcy Court and served
on the parties identified in Section 13.12 of the Plan within two (2) days after the originally
scheduled Closing. All documents to be executed and delivered by any party as provided in this
Article VI and all actions to be taken by any party to implement the Plan as provided herein shall
be in form and substance satisfactory to the Debtor and Plan Sponsor. The following actions
shall occur at or before the Closing (unless otherwise specified), and shall be effective on the
Effective Date:

        (a)    Execution of Documents and Corporate Action. The Debtor shall deliver all
documents and perform all actions reasonably contemplated with respect to implementation of
the Plan. The Debtor, or its designee, is authorized (i) to execute on behalf of the Debtor, in a
representative capacity and not individually, any documents or instruments after the
Confirmation Date or at the Closing that may be necessary to consummate the Plan and (ii) to
undertake any other action on behalf of the Debtor to consummate the Plan. Each of the matters
provided for under the Plan involving the corporate structure of the Debtor or corporate action to
be taken by or required of the Debtor will, as of the Effective Date, be deemed to have occurred
and be effective as provided herein, and shall be authorized, approved, and (to the extent taken
before the Effective Date) ratified in all respects without any requirement of further action by
stockholders, creditors, or directors of the Debtor. On the Effective Date, all matters provided for
in the Plan involving the corporate structure of the Reorganized Debtor, and all corporate actions
required by the Debtor and the Reorganized Debtor in connection with the Plan, shall be deemed
to have occurred and shall be in effect, without any requirement of further action by the Debtor
or the Reorganized Debtor. For purposes of effectuating the Plan, none of the transactions
contemplated in the Plan shall constitute a change of control under any agreement, contract, or
document of the Debtor.

        (c)     Release of Liens. Upon request by the Debtor, the Reorganized Debtor, or the
Plan Sponsor, any Person holding a Lien in any of the Debtor’s property shall execute any lien
release or similar document(s) required to implement the Plan or reasonably requested by the
Debtor, the Reorganized Debtor, or the Plan Sponsor in a prompt and diligent manner.
Notwithstanding the foregoing, the Debtor, the Reorganized Debtor, or the Plan Sponsor is
authorized to execute any lien release or similar document(s) required to implement the Plan.

        (d)     Mutual Releases. On the Effective Date, the ESW Parties shall execute a release
of the GlassBridge Guaranty and the GlassBridge Pledge executed by GlassBridge as well as all
other claims against GlassBridge and its affiliates relating to the Debtor. Contemporaneously,
GlassBridge shall execute a waiver and release of all claims or interests it has or may have
against the ESW Parties, including any profit interests, in connection with all non-debtor
subsidiaries of the Debtor. For the avoidance of doubt, the foregoing releases will not affect
either GlassBridge’s or the ESW Parties’ respective rights to enforce any obligations created by
the Plan, Plan Supplement or related documents.

                                                 11
20602235.4
237312-10001
               Case 21-10736-JKS        Doc 15     Filed 04/22/21     Page 17 of 50




        (e)      Cancellation of Equity Interests. On the Effective Date, all existing Equity
Interests in the Debtor shall be retired, cancelled, extinguished, and/or discharged in accordance
with the terms of the Plan. Except as otherwise provided in the Plan or the Plan Supplement, on
the Effective Date: (1) the obligations of the Debtor under any certificate, share, note, bond,
indenture, purchase right, option, warrant, or other instrument or document, directly or indirectly,
evidencing or creating any indebtedness or obligation of or ownership interest in the Debtor
giving rise to any Claim or Equity Interest shall be cancelled as to the Debtor and the
Reorganized Debtor shall not have any continuing obligations thereunder; and (2) the obligations
of the Debtor pursuant, relating, or pertaining to any agreements, indentures, certificates of
designation, bylaws, or certificate or articles of incorporation or similar documents governing the
shares, certificates, notes, bonds, purchase rights, options, warrants, or other instruments or
documents evidencing or creating any indebtedness or obligation of the Debtor shall be released
and discharged.

        (f)     Issuance of New Equity. On the Effective Date, (i) 500 shares of New Equity of
the Reorganized Debtor shall be issued to the Preferred Equity Interest Holder and (ii) 500 shares
of New Equity shall be issued to the Prepetition Secured Lender in partial consideration for the
Allowed Prepetition Secured Lender Claim. The 1,000 shares of New Equity represent 100% of
the equity in the Reorganized Debtor. The New Equity shall be free and clear of all Liens,
Claims, Interests, and encumbrances of any kind, except as otherwise provided in the Plan. All
the shares of the New Equity issued pursuant to the Plan shall be duly authorized, validly issued,
fully paid, and non-assignable. On the Effective Date, none of the New Equity will be listed on a
national securities exchange. The Reorganized Debtor may take all necessary actions, if
applicable, after the Effective Date to suspend any requirement to (i) be a reporting company
under the Securities Exchange Act, and (ii) file reports with the Securities and Exchange
Commission or any other entity or party.

       (e)     Funding of the Consideration. The Plan Sponsor will pay the Consideration to the
Distribution Trust on the Effective Date.

        (f)     Execution and Ratification of the Distribution Trust Agreement. On the Effective
Date, the Distribution Trust Agreement shall be executed by all parties thereto. The Distribution
Trust Agreement shall be provided in the Plan Supplement. Each holder of a Claim shall be
deemed to have ratified and become bound by the terms and conditions of the Distribution Trust
Agreement.

        (g)    Transfer of Distribution Trust Assets. All property of the Debtor constituting the
Distribution Trust Assets shall be conveyed and transferred by the Debtor and/or the Plan
Sponsor to the Distribution Trust, free and clear of all Liens, Claims, Equity Interests, and
encumbrances. Except as expressly set forth in the Plan, all payments contemplated under the
Plan and Allowed Claims and Allowed Equity Interests shall be paid from the Distribution Trust
Assets.




                                                 12
20602235.4
237312-10001
               Case 21-10736-JKS        Doc 15     Filed 04/22/21     Page 18 of 50




         6.5   Tax Treatment of the Distribution Trust

        The Distribution Trust established under the Plan is established for the purpose of
distributions to holders of all Claims by liquidating the Distribution Trust Assets transferred to
the Distribution Trust and performing related and incidental functions referenced in the
Distribution Trust Agreement, and the Distribution Trust shall have no objective of continuing or
engaging in any trade or business except to the extent reasonably necessary to, and consistent
with, the liquidating purpose of the trust. The purpose of the Distribution Trust is to provide a
mechanism for the liquidation of the Distribution Trust Assets, and to distribute the
Consideration and the proceeds of the liquidation, net of all claims, expenses, charges, liabilities,
and obligations of the Distribution Trust, to the Beneficiaries in accordance with the terms of the
Plan. No business activities will be conducted by the Distribution Trust other than those
associated with or related to the liquidation of the Distribution Trust Assets. It is intended that
the Distribution Trust will have a termination date no more than five years from its formation
(subject to possible extensions approved in advance) and make distributions from the proceeds
from asset dispositions and investments (less amounts needed to cover trust expenses) at least
annually. It is further intended that the Distribution Trust be classified for federal income tax
purposes as a “liquidating trust” within the meaning of the Treasury Regulations Section
301.7701-4(d). All parties and Beneficiaries shall treat the transfers in trust described in the Plan
as transfers to the Beneficiaries for all purposes of the Internal Revenue Code of 1986, as
amended (including Sections 61(a)(12), 483, 1001, 1012, and 1274 thereof). Assuming the
Distribution Trust is treated as a “liquidating trust”, all the parties and Beneficiaries shall treat
the transfers in trust as if all the transferred assets, including all the Distribution Trust Assets,
had been first transferred to the Beneficiaries and then transferred by the Beneficiaries to the
Distribution Trust in exchange for interests in the Distribution Trust. The Beneficiaries shall be
treated for all purposes of the Internal Revenue Code of 1986, as amended, as the grantors of the
Distribution Trust and the owners of the Distribution Trust. The Distribution Trustee shall file
returns for the Distribution Trust as a grantor trust pursuant to Treasury Regulations Section
1.671-4(a) or (b). All parties, including the Beneficiaries and the Distribution Trustee, shall value
the Distribution Trust Assets consistently, and such valuations shall be used for all federal
income tax purposes. Subsequent dispositions of Distribution Trust Assets and certain expense
reserves may be taxable to Beneficiaries. Beneficiaries may wish to consult with a tax
professional regarding the tax consequences of holding a Beneficial Interest in or receiving a
Distribution from the Distribution Trust.

         6.6   Preservation of Rights of Action

       Unless any Rights of Action against a Person are expressly waived, relinquished,
exculpated, released, compromised, transferred, or settled in the Plan or by a Final Order, in
accordance with section 1123(b) of the Bankruptcy Code, the Reorganized Debtor shall retain
and may enforce all rights to commence and pursue any and all Rights of Action, and the
Reorganized Debtor’s rights to commence, prosecute, or settle such Rights of Action shall be
preserved notwithstanding the occurrence of the Effective Date. Such Rights of Action include
any and all causes of action the Debtor has or may have whether known or of which the Debtor
may presently be unaware or that may arise or exist by reason of additional facts or
circumstances unknown to the Debtor as of the Effective Date or facts or circumstances that may

                                                 13
20602235.4
237312-10001
               Case 21-10736-JKS        Doc 15     Filed 04/22/21      Page 19 of 50




change or be different from those that the Debtor believes to exist. No preclusion doctrine,
including, without limitation, the doctrines of res judicata, collateral estoppel, issue preclusion,
claim preclusion, waiver, estoppel (judicial, equitable, or otherwise), or laches shall apply to
such Rights of Action upon or after the Effective Date based on the Disclosure Statement, the
Plan, the Plan Supplement, or the Confirmation Order, except where such causes of action have
been released in the Plan. For the avoidance of doubt, and notwithstanding Section 7.1 of the
Plan, the Reorganized Debtor shall retain and shall have the exclusive right to enforce any and
all of the Debtor’s Rights of Action including, without limitation, those arising from or related to
(a) Intellectual Property and (b) claims and causes of action under chapter 5 of the Bankruptcy
Code (including, without limitation, claims for accounts receivable and claims for turnover of
Cash of the Debtor being held in escrow or on deposit by third parties), and shall be the sole
beneficiary of any recoveries from any actions in connection therewith. Notwithstanding the
foregoing, all claims for the avoidance of any transfers or obligations under sections 544, 547
and 548 of the Bankruptcy Code or any state law analogs, against any Released Parties, shall be
waived as of the Effective Date, and the Reorganized Debtor shall not have standing to
commence any such claims or causes of action after the Effective Date.

         6.7   Insurance

        Nothing in the Disclosure Statement, the Plan, or the Confirmation Order, including the
discharge, waiver, release, satisfaction or other treatment of any Claim hereunder, shall (i) alter
the rights and obligations of the Debtor or the Debtor’s insurers (and third party claims
administrators) under applicable insurance policies (and the agreements related thereto) or any
claims asserted against such insurers or under any such insurance policies, (ii) modify or reduce
the coverage provided thereunder or the terms and conditions thereof (iii) diminish or impair the
enforceability of any insurance policies, or any claims thereunder, covering current and former
officers and/or directors of the Debtor. Any such rights and obligations shall be determined
under the applicable insurance policies, any related agreement of the parties, and applicable law.

                                 ARTICLE VII
                 PROVISIONS GOVERNING RESOLUTION OF CLAIMS
                AND DISTRIBUTIONS OF PROPERTY UNDER THE PLAN

         7.1   Right to Object to Claims

        Notwithstanding anything to the contrary herein, subject to the terms and conditions set
forth in the Distribution Trust Agreement, and notwithstanding any requirements that may be
imposed pursuant to Bankruptcy Rule 9019, except insofar as a Claim is Allowed under the Plan
on and after the Effective Date, the Distribution Trustee shall have the authority, but not the
obligation, to: (1) file, withdraw, or litigate to judgment objections to and requests for estimation
of Claims; (2) settle or compromise any Disputed Claim without any further notice to or action,
order, or approval by the Bankruptcy Court; and (3) administer and adjust the Claims register to
reflect any such settlements or compromises without any further notice to or action, order, or
approval by the Bankruptcy Court. The Distribution Trustee shall succeed to any pending
objections to Claims filed by the Debtor prior to the Effective Date, and the Distribution Trustee
shall have and retain any and all rights and defenses the Debtor had immediately prior to the

                                                 14
20602235.4
237312-10001
               Case 21-10736-JKS       Doc 15     Filed 04/22/21     Page 20 of 50




Effective Date with respect to any Disputed Claim. The Reorganized Debtor shall provide
commercially reasonable assistance and cooperation to the Distribution Trustee, at the
Distribution Trustee’s cost, in connection with the Distribution Trustee’s prosecution of
objections to Claims, including, without limitation, reasonable access to the books and records of
the Debtor or the Reorganized Debtor (as the case may be) and other information reasonably
requested by the Distribution Trustee to enable the Distribution Trustee to perform its obligations
under the Distribution Trust Agreement; provided that the Distribution Trustee will keep all such
information confidential and will not disclose any information provided by the Reorganized
Debtor without express written consent of the Reorganized Debtor, except as necessary in
connection with the objection to any Claim, in which case the Distribution Trust shall first seek
and obtain a Court order upon not less than five (5) business days’ notice to the Reorganized
Debtor. Further, notwithstanding anything to the contrary, no provision by the Reorganized
Debtor of any privileged information to the Distribution Trustee shall result in the waiver of any
privilege held by the Reorganized Debtor. The Distribution Trustee will cooperate fully with the
Reorganized Debtor in preserving privilege and confidentiality of any information provided by
the Reorganized Debtor to the Distribution Trustee. Notwithstanding the foregoing, nothing
herein shall impose upon or require the Reorganized Debtor to preserve or maintain the Debtor’s
books and records for any purpose beyond twelve months following the Effective Date unless the
Distribution Trustee notifies the Reorganized Debtor before that time that the Distribution
Trustee has further need to have access to such books and records.

         7.2   Deadline for Objecting to Claims

        Objections to Claims must be filed with the Bankruptcy Court, and a copy of the
objection must be served on the subject Creditor before the expiration of the Claim Objection
Deadline (unless such period is further extended by subsequent orders of the Bankruptcy Court);
otherwise such Claims shall be deemed Allowed in accordance with section 502 of the
Bankruptcy Code. The objection shall notify the Creditor of the deadline for responding to such
objection.

         7.3   Right to Request Estimation of Claims

       Pursuant to section 502(c) of the Bankruptcy Code, each of the Debtor, the Reorganized
Debtor, and the Distribution Trustee may request estimation or liquidation of any Disputed
Claim that is contingent or unliquidated or any Disputed Claim arising from a right to an
equitable remedy or breach of performance.

         7.4   Distribution Procedures Regarding Allowed Claims and Equity Interests

         (a)   In General

       The Distribution Trustee shall make all Distributions required to be made under the Plan,
including Distributions from the Distribution Trust.




                                                15
20602235.4
237312-10001
               Case 21-10736-JKS        Doc 15      Filed 04/22/21     Page 21 of 50




         (b)   Distributions on Allowed Claims and Equity Interests Only

        Distributions shall be made only to the holders of Allowed Claims and Allowed Equity
Interests. Unless and until a Disputed Claim becomes an Allowed Claim, the holder of that
Disputed Claim shall not receive a Distribution.

         (c)   Place and Manner of Payments of Distributions

        Except as otherwise specified in the Plan, Distributions shall be made by mailing such
Distribution to the Creditor or Interest Holder at the address listed in any proof of claim filed by
the Creditor or at such other address as such Creditor or Interest Holder shall have specified for
payment purposes in a written notice received by the Distribution Trustee at least twenty (20)
days before a Distribution Date. If a Creditor or Interest Holder has not filed a proof of claim or
sent the Distribution Trustee a written notice of payment address, then the Distribution(s) for
such Creditor or Interest Holder will be mailed to the address identified in the Schedules of
Assets and Liabilities. The Distribution Trustee shall distribute any Cash by wire, check, or such
other method as it deems appropriate under the circumstances. Before receiving any
Distributions, all Creditors and Interest Holders, at the request of the Distribution Trustee, must
provide written notification of their respective Federal Tax Identification Numbers or Social
Security Numbers to the Distribution Trustee; otherwise, the Distribution Trustee may suspend
Distributions to any Creditors or Interests Holders who have not provided their Federal Tax
Identification Numbers or Social Security Numbers.

         (d)   Undeliverable Distributions

        If a Distribution made to any Creditor or Interest Holder is returned as undeliverable, the
Distribution Trustee shall use reasonable efforts to determine the then current address for such
Creditor or Interest Holder. If the Distribution Trustee cannot determine, or is not notified of, a
then current address for such Creditor or Interest Holder within six months after the Effective
Date, the Distribution reserved for such Creditor or Interest Holder shall be deemed an
unclaimed Distribution, and Section 7.4(e) of the Plan shall be applicable thereto.

         (e)   Unclaimed Distributions

        If the current address for a Creditor or Interest Holder entitled to a Distribution under the
Plan has not been determined or such Creditor or Interest Holder has otherwise not been located
within six months after the Effective Date or a Creditor or Interest Holder has not submitted a
valid Federal Tax Identification Number or Social Security Number to the Distribution Trustee
within three months after the Distribution Trustee made a request therefor or any distribution
issued by the Distribution Trustee has not been successfully deposited or cashed within 90 days
from the mailing of any Distribution check or issuance of any Distribution wire or ACH, then in
each case such Creditor or Interest Holder shall forfeit the Distribution on the Claim or Interest
and any amounts to which the Creditor or Interest Holder would have otherwise been entitled
shall become available to pay other Allowed Claims and Interests.

         (f)   Withholding

                                                 16
20602235.4
237312-10001
               Case 21-10736-JKS        Doc 15     Filed 04/22/21      Page 22 of 50




        The Distribution Trustee may, but shall not be required to, at any time withhold from a
Distribution to any Person (except the Internal Revenue Service) amounts sufficient to pay any
tax or other charge that has been or may be imposed on such Person with respect to the amount
distributable or to be distributed under the income tax laws of the United States or of any state or
political subdivision or entity by reason of any Distribution provided for in the Plan, whenever
such withholding is determined by the Distribution Trustee (in its sole discretion) to be required
by any law, regulation, rule, ruling, directive, or other governmental requirement. The
Distribution Trustee, in the exercise of its sole discretion and judgment, may enter into
agreements with taxing or other authorities for the payment of such amounts that may be
withheld in accordance with the provisions of this section.

         (g)   Dissolution

               (i)     The Distribution Trustee shall be discharged and Distribution Trust shall
                       be dissolved at such time as all of the Distribution Trust Assets have been
                       distributed pursuant to the Plan and the Distribution Trust Agreement;
                       provided, however, that in no event shall the Distribution Trust be
                       dissolved later than three (3) years from the creation of the Distribution
                       Trust unless the Bankruptcy Court, upon motion within the six-month
                       period prior to the third (3rd) anniversary (or within the six-month period
                       prior to the end of an extension period), determines that a fixed period
                       extension is necessary to facilitate or complete the liquidation of the
                       Distribution Trust Assets. Such extensions in the aggregate shall not
                       exceed three (3) years without a favorable private letter ruling from the
                       Internal Revenue Service or an opinion of counsel satisfactory to the
                       Distribution Trustee that any further extension would not adversely affect
                       the status of the trust as a liquidating trust for United States federal income
                       tax purposes.

               (ii)    If at any time the Distribution Trustee determines, in reliance upon such
                       professionals as a Distribution Trustee may retain, that the expense of
                       administering the Distribution Trust so as to make a final distribution to
                       Distribution Trust Beneficiaries is likely to exceed the value of the assets
                       remaining in the Distribution Trust, the Distribution Trustee may
                       (i) reserve any amount necessary to dissolve the Distribution Trust;
                       (ii) donate any balance to a charitable organization (A) described in
                       section 501(c)(3) of the Internal Revenue Code, (B) exempt from United
                       States federal income tax under section 501(a) of the Internal Revenue
                       Code, (C) not a “private foundation,” as defined in section 509(a) of the
                       Internal Revenue Code, and (D) that is unrelated to the Debtor, the
                       Distribution Trustee, or any insider of the Distribution Trustee; and
                       (iii) dissolve the Distribution Trust.




                                                 17
20602235.4
237312-10001
               Case 21-10736-JKS        Doc 15     Filed 04/22/21     Page 23 of 50




         7.5   Procedures Regarding Distributions from the Distribution Trust

       Procedures regarding Distributions from the Distribution Trust shall be governed by the
Distribution Trust Agreement.

                                     ARTICLE VIII
                                 EXECUTORY CONTRACTS

         8.1   Assumption of Executory Contracts

        On the Effective Date, and subject to Section 8.3 hereof, all Executory Contracts
identified on the Schedule of Assumed Contracts and Unexpired Leases, attached hereto as
Exhibit B, shall be deemed assumed by the Reorganized Debtor. The Plan Sponsor may amend
the Schedule of Assumed Contracts and Unexpired Leases at any time prior to the Effective
Date. Entry of the Confirmation Order shall constitute approval of the assumption of such
Executory Contracts under sections 365 and 1123 of the Bankruptcy Code.

         8.2   Rejection of Executory Contracts

        All Executory Contracts not identified on the Schedule of Assumed Contracts and
Unexpired Leases (or assumed by the Debtor previously) shall be deemed rejected on the
Effective Date. Entry of the Confirmation Order shall constitute approval of such rejections
under sections 365 and 1123 of the Bankruptcy Code. The rejection of any executory contract or
unexpired lease, or any part thereof, pursuant to the Plan or otherwise shall not constitute a
termination of pre-existing obligations owed to the Debtor under such executory contract or
unexpired lease by any counterparty thereto. Notwithstanding any applicable non-bankruptcy
law to the contrary, the Debtor and the Distribution Trustee, as applicable, expressly reserve and
do not waive any right to receive, or any continuing obligation of a counterparty to provide,
warranties, indemnifications, and/or contributions under or in connection with such executory
contract or unexpired lease. Notwithstanding the rejection of an Executory Contract, the terms of
any confidentiality agreement or covenant not to compete contained therein shall survive and
remain in full force and effect for the term thereof.

        The Debtor will reject, on or before the Effective Date, and the Reorganized Debtor will
not assume, any employment, severance, bonus, incentive, commission, compensation, or similar
agreement or plan, 401k plan or any agreement outside the ordinary course of business, with any
employees, officers, or directors. Any employee handbook shall, immediately upon the Effective
Date, be terminated without any action of the Debtor, the Reorganized Debtor, or the Plan
Sponsor and shall be deemed rejected as of the Effective Date.

        On the Effective Date, any and all equity-based incentive plans or stock ownership plans
of the Debtor, including all agreements related thereto, entered into before the Effective Date, or
other plans, agreements, or documents giving rise to Equity Interests, including the contingent
cash components of any such plans, agreements, or documents, shall be immediately terminated
without any action of the Debtor, the Reorganized Debtor, or the Plan Sponsor. Such plans,
agreements, or documents shall be deemed to be, and shall be treated as though they are,

                                                 18
20602235.4
237312-10001
               Case 21-10736-JKS       Doc 15     Filed 04/22/21    Page 24 of 50




Executory Contracts that are rejected pursuant to section 365 of the Bankruptcy Code under the
Plan. From and after the Effective Date, all warrants, stock options, and other equity awards
outstanding or issued at such time, whether included in a warrant, plan, contract, agreement, or
otherwise, will have no value, shall be cancelled and extinguished and thus will not entitle any
holder thereof to purchase or otherwise acquire any equity interests in the Reorganized Debtor.

         8.3   Procedures Related to Assumption of Executory Contracts

         (a)   Establishment of Cure Claim Amounts

        The Cure Amounts associated with the assumption of the Executory Contracts pursuant
to Section 8.1 hereof are specified in the Schedule of Assumed Contracts and Unexpired Leases.
The Debtor shall serve counterparties to the Executory Contracts with a Notice of (I) Possible
Assumption of Contracts and Leases, (II) Fixing of Cure Amounts, and (III) Deadline to Object
Thereto (the “Cure Notice”) no later than the Plan Supplement Deadline. The Debtor and the
Plan Sponsor reserve the right to amend or supplement the Cure Notice.

       Any Objection to a Cure Notice including (i) an objection to the applicable Cure Amount
(a “Cure Objection”) and (ii) an objection to the adequate assurance of future performance (an
“Adequate Assurance Objection”) to be provided by the Plan Sponsor on behalf of the
Reorganized Debtor must be in writing, filed with the Bankruptcy Court, and served upon (a) the
Debtor, (b) counsel to the Debtor, (c) counsel to the Plan Sponsor, and (d) the U.S. Trustee, by
the deadline established by the Bankruptcy Court for filing objections to the Plan (the “Objection
Deadline”). The objection must set forth the specific default alleged under the applicable
Executory Contract and claim a specific monetary amount that differs from the applicable Cure
Amount, if any, and/or further information required of the Reorganized Debtor with respect to
adequate assurance of future performance.

       If no Objection to the Cure Amount for an Executory Contract is received by the
Objection Deadline, then the assumption of such Executory Contract shall be authorized
pursuant to sections 365 and 1123 of the Bankruptcy Code and the applicable Cure Amount, if
any, shall be binding upon the non-Debtor counterparty to such Executory Contract for all
purposes and shall constitute a final determination of the Cure Amount required to be paid to
such Executory Contract counterparty, and such Executory Contract counterparty shall be
deemed to have waived its right to object to, contest, condition, or otherwise restrict the
assumption of such Executory Contract (including, without limitation, from asserting any
additional cure or other amounts with respect to the Executory Contract arising prior to such
assumption). Furthermore, upon the assumption of such Executory Contract, the Reorganized
Debtor shall enjoy all of the Debtor’s rights and benefits thereunder without the necessity of
obtaining any party’s written consent to the Debtor’s assumption of such rights and benefits.

         (b)   Objection to Disputed Cure Amounts

       The Plan Sponsor shall have the right to examine any Cure Objection filed by any party,
and shall have the right to object to and contest the Disputed Cure Amount asserted therein.


                                                19
20602235.4
237312-10001
               Case 21-10736-JKS         Doc 15      Filed 04/22/21     Page 25 of 50




         If an objection to a Disputed Cure Amount has not been resolved by the Bankruptcy
Court or agreement of the parties by the Effective Date, the Executory Contract related to such
Disputed Cure Amount shall be deemed assumed by the Reorganized Debtor effective on the
Effective Date; provided, however, the Reorganized Debtor may revoke an assumption of any
such Executory Contract within ten (10) days after entry of an order by the Bankruptcy Court
adjudicating the objection to the Disputed Cure Amount related to the Executory Contract by
filing a notice of such revocation with the Bankruptcy Court and serving a copy on the party/ies
whose Executory Contract is rejected. Any Executory Contract identified in a revocation notice
shall be deemed rejected retroactively to the Effective Date.

         (c)   Payment of Cure Amounts

       Within ten (10) Business Days after the Effective Date, the Distribution Trustee shall pay
from the Consideration all Cure Amounts related to Executory Contracts listed on the Cure
Notice, other than Disputed Cure Amounts.

        Subject to Section 8.3(b) hereof, the Distribution Trustee shall pay all Cure Amounts that
are subject to an objection on the later of (i) within ten (10) Business Days after the Effective
Date or (ii) within ten (10) Business Days after entry of an order by the Bankruptcy Court
resolving the objection or approving an agreement between the parties concerning the Cure
Amount, unless the Plan Sponsor has filed a notice of revocation with respect to any Executory
Contract in accordance with Section 8(b).

         (d)    No Admission of Liability

       Neither the inclusion nor exclusion of any Executory Contract by the Debtor and the Plan
Sponsor on the Cure Notice, nor anything contained in the Plan, shall constitute an admission by
the Debtor or the Plan Sponsor that any such contract or unexpired lease is in fact an Executory
Contract or that the Debtor has any liability thereunder.

         (e)   Reservation of Rights

       Nothing in the Plan shall waive, excuse, limit, diminish, or otherwise alter any of the
defenses, claims, causes of action, or other rights of the Debtor under any executory or non-
executory contract or any unexpired or expired lease, nor shall any provision of the Plan
increase, augment, or add to any of the duties, obligations, responsibilities, or liabilities of the
Debtor under any such contract or lease.

         8.4    Rejection Claim Bar Date

        Each Claim resulting from the rejection of an Executory Contract, pursuant to Section 8.2
hereof or pursuant to a revocation notice pursuant to Section 8.3(b) hereof, shall be filed with the
Bankruptcy Court no later than the Rejection Claim Bar Date. Any Claim resulting from the
rejection of an Executory Contract not filed by the applicable deadline shall be discharged and
forever barred, and shall not be entitled to any Distributions under the Plan. The Distribution
Trustee shall have the right to object to any rejection damage Claim.

                                                  20
20602235.4
237312-10001
               Case 21-10736-JKS        Doc 15     Filed 04/22/21     Page 26 of 50




         8.5   Indemnification Obligations

        Subject to Section 6.7 of the Plan, any obligation or agreement of the Debtor to
indemnify, reimburse, or limit the liability of any Person, including any officer or director of the
Debtor, or any agent, professional, financial advisor, or underwriter of any securities issued by
the Debtor, relating to any acts or omissions occurring before the Effective Date, whether arising
pursuant to charter, bylaws, contract, or applicable state law, shall be deemed to be, and shall be
treated as, a General Unsecured Claim and/or Executory Contract and shall be deemed to be
rejected, canceled, and discharged pursuant to the Plan as of the Effective Date; provided,
however, that such obligations shall constitute a nominal obligation of the Debtor or the
Distribution Trust, as applicable, to the extent necessary to ensure the continued effectiveness of
any insurance coverage relating to such claims, and any and all other Claims resulting from the
agreements or obligations contemplated by this Section 8.5 shall be disallowed under section
502(e) of the Bankruptcy Code or other applicable grounds, including section 502(d), or if any
court of applicable jurisdiction rules to the contrary, such Claim shall be estimated pursuant to
section 502(c) of the Bankruptcy Code in the amount of $0. Notwithstanding the foregoing, in
accordance with Section 6.7 of the Plan, nothing contained in this Section 8.5 shall serve to
eliminate, restrict, impair or otherwise reduce any directors and officers or other insurance
coverage that would have been available to the Debtor and its directors and officers had such
obligations not been rejected, canceled and discharged.

                                 ARTICLE IX
                 EFFECT OF REJECTION BY ONE OR MORE CLASSES

         9.1   Impaired Classes Entitled to Vote

       Each impaired Class shall be entitled to vote separately to accept or reject the Plan. A
holder of a Disputed Claim which has not been temporarily allowed for purposes of voting on the
Plan may vote only such Disputed Claim in an amount equal to the portion, if any, of such Claim
shown as fixed, liquidated, and undisputed in the Debtor’s Schedules of Assets and Liabilities.

         9.2   Acceptance by Class

        A Class of Claims or Equity Interests shall have accepted the Plan if the Plan is accepted
by at least two thirds (2/3) in amount and more than one half (1/2) in number of the Allowed
Claims or Allowed Equity Interests of such Class that have voted to accept or reject the Plan.

         9.3   Reservation of Cramdown Rights

        In the event that any impaired Class shall fail to accept the Plan in accordance with
section 1129(a) of the Bankruptcy Code, the Debtor and Plan Sponsor reserve the right to request
that the Bankruptcy Court confirm the Plan in accordance with the provisions of section 1129(b)
of the Bankruptcy Code.




                                                 21
20602235.4
237312-10001
                Case 21-10736-JKS       Doc 15     Filed 04/22/21      Page 27 of 50




                                       ARTICLE X
                                EFFECT OF CONFIRMATION

         10.1   Legally Binding Effect

       The provisions of the Plan shall bind all Creditors and Interest Holders, whether or not
they accept the Plan and wherever located.

         10.2   Vesting of Property of Debtor in Reorganized Debtor

       On the Effective Date, except as otherwise expressly provided in the Plan or
Confirmation Order, all Estate Property, other than the Distribution Trust Assets, shall vest in the
Reorganized Debtor free and clear of all Liens, Claims, Equity Interests, and encumbrances of
any kind, except as otherwise provided in the Plan. Moreover, pursuant to section 1141(d) of the
Bankruptcy Code, the effect of confirmation of the Plan shall be to discharge the Debtor from
any debt that arose before the Effective Date, and any debt of a kind specified in sections 502(g),
502(h), or 502(i) of the Bankruptcy Code.

        Neither the Reorganized Debtor, the ESW Parties nor any of its or their respective
subsidiaries or affiliates shall (a) have any liability or responsibility for any Claim against or
Equity Interest in the Debtor, the Debtor’s Estate, or any affiliate or Insider of the Debtor, or (b)
have any liability or responsibility to the Debtor, each except as expressly set forth in the Plan.
Without limiting the effect or scope of the foregoing, and to the fullest extent permitted by
applicable laws, the issuance of the New Equity or transfer of assets contemplated in the Plan
shall not subject the Reorganized Debtor, the ESW Parties or any of its or their respective
properties or assets or subsidiaries, affiliates, successors, or assigns to any liability for Claims
against the Debtor’s interests in such assets by reason of such issuance of New Equity or transfer
of assets under any applicable laws, including, without limitation, any successor liability.

       On the Effective Date, except as otherwise provided in the Plan, the Reorganized Debtor
may operate its business and may use, acquire, or dispose of any and all Estate Property, without
supervision of or approval by the Bankruptcy Court and free of any restrictions of the
Bankruptcy Code or Bankruptcy Rules.

                                    ARTICLE XI
                      INJUNCTIONS, RELEASES, AND DISCHARGE

         11.1   Discharge of the Debtor

        To the fullest extent provided under section 1141(d)(1)(A) and other applicable
provisions of the Bankruptcy Code, except as otherwise expressly provided by the Plan or
the Confirmation Order, all Distributions under the Plan will be in exchange for, and in
full and complete satisfaction, settlement, discharge and release of, all Claims and causes of
action, whether known or unknown, including any interest accrued on such Claims from
and after the Petition Date, against, liabilities of, Liens on, obligations of, rights against,
and Equity Interests in, the Debtor or any of its assets or properties, and regardless of

                                                 22
20602235.4
237312-10001
                Case 21-10736-JKS      Doc 15    Filed 04/22/21   Page 28 of 50




whether any property will have been distributed or retained pursuant to the Plan on
account of such Claims or Equity Interests. Except as otherwise expressly provided by the
Plan or the Confirmation Order, upon the Effective Date, the Debtor and its Estate will be
deemed discharged and released under and to the fullest extent provided under section
1141(d)(1)(A) and other applicable provisions of the Bankruptcy Code from any and all
Claims and Equity Interests of any kind or nature whatsoever, including, but not limited
to, demands and liabilities that arose before the Confirmation Date, and all debts of the
kind specified in section 502(g), 502(h), or 502(i) of the Bankruptcy Code. The
Confirmation Order shall be a judicial determination of the discharge of all Claims against,
and Equity Interests in, the Debtor, subject to the occurrence of the Effective Date.

         11.2   Discharge Injunction

        Except as otherwise expressly provided in the Plan, the discharge and releases set
forth in Section 11.1 hereof shall also operate as an injunction permanently prohibiting and
enjoining the commencement or continuation of any action or the employment of process
with respect to, or any act to collect, recover from, or offset (a) any Claim discharged and
released in Section 11.1 hereof, or (b) any cause of action, whether known or unknown,
based on the same subject matter as any Claim discharged and released in Section 11.1
hereof; provided, however, that such injunction shall only operate for the benefit of the
Debtor and the Reorganized Debtor, their successors and assigns, and their assets,
properties, and interests in property. Except as otherwise expressly provided in the Plan,
all Persons shall be precluded and forever barred from asserting against the Debtor and
the Reorganized Debtor, their successors or assigns, or their assets, properties, or interests
in property, any other or further Claims, or any other right to legal or equitable relief,
regardless of whether such right can be reduced to a right to payment, based upon any act
or omission, transaction, or other activity of any kind or nature that occurred prior to the
Effective Date, whether or not the facts of or legal bases therefor were known or existed
prior to the Effective Date.

         11.3   Exculpation and Limitation of Liability

        The Exculpated Parties will neither have nor incur any liability to any entity for any
claims or causes of action arising prior to or on the Effective Date for any act taken or
omitted to be taken in connection with, or related to formulating, negotiating, preparing,
disseminating, implementing, soliciting votes on, administering, confirming, or effecting the
consummation of the RSA, Plan, the Disclosure Statement, or any other contract,
instrument, release, or other agreement or document created or entered into in connection
with the Plan or any other act taken or omitted to be taken in connection with or in
contemplation of the restructuring of the Debtor, the entry into the RSA, the prosecution of
the Debtor’s chapter 11 case, the approval of the Disclosure Statement, or confirmation or
consummation of the Plan, the distribution of property under the Plan or any other related
agreement; provided, however, that the foregoing provisions will have no effect on the
liability of any entity that results from any such act or omission that is determined in a
Final Order of the Bankruptcy Court or other court of competent jurisdiction to have
constituted gross negligence or willful misconduct; provided further that the Exculpated

                                                23
20602235.4
237312-10001
                Case 21-10736-JKS     Doc 15    Filed 04/22/21     Page 29 of 50




Parties shall be entitled to reasonably rely upon the advice of counsel with respect to their
duties and responsibilities pursuant to the Plan and shall retain any defense available
under applicable law regarding its entitlement to rely upon the advice of counsel
concerning its duties pursuant to, or in connection with, the above referenced documents,
actions, or inactions.

         11.4   Releases by the Debtor

        Notwithstanding anything to the contrary in the Plan or the Confirmation Order,
effective as of the Effective Date, for good and valuable consideration provided by each of
the Released Parties, the adequacy of which is hereby acknowledged and confirmed, the
Debtor will be deemed to have conclusively, absolutely, unconditionally, irrevocably, and
forever provided a full discharge, waiver and release to the Released Parties (and each such
Released Party so released shall be deemed forever released by the Debtor) and their
respective properties from any and all claims that the Debtor would have been legally
entitled to assert in its own right, on its own behalf, or on behalf of another party, including
claims that could have been asserted derivatively on behalf of the Debtor, against the
Released Parties arising through the Effective Date (including all claims based on or
arising out of facts or circumstances that existed as of or prior to the Effective Date);
provided, however, that the foregoing provisions of this release shall not operate to waive or
release (i) the rights of the Debtor to enforce the Plan and the contracts, instruments,
releases and other agreements or documents delivered under or in connection with the Plan
or assumed pursuant to the Plan or assumed pursuant to final order of the Bankruptcy
Court; and/or (ii) any defenses against a third party.

        The foregoing release shall be effective as of the Effective Date without further
notice to or order of the Bankruptcy Court, act or action under applicable law, regulation,
order, or rule or the vote, consent, authorization or approval of any Person, and the
Confirmation Order will permanently enjoin the commencement or prosecution by any
Person, whether directly, derivatively or otherwise, of any claims, obligations, suits,
judgments, damages, demands, debts, rights, causes of action, or liabilities released
pursuant to this release.

         11.5   Releases by Third Parties

         To the extent allowed by applicable law, on, and as of, the Effective Date and for
good and valuable consideration, the receipt and sufficiency of which are acknowledged,
the Released Parties shall be forever released from any and all claims, obligations, actions,
suits, rights, debts, accounts, causes of action, remedies, avoidance actions, agreements,
promises, damages, judgments, demands, defenses, or claims in respect of equitable
subordination, and liabilities throughout the world under any law or court ruling through
the Effective Date (including all claims based on or arising out of facts or circumstances
that existed as of or prior to the Effective Date, including claims based on negligence or
strict liability, and further including any derivative claims asserted on behalf of the Debtor,
whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
equity, or otherwise, that the Debtor, its Estate, or the Reorganized Debtor would have

                                               24
20602235.4
237312-10001
                Case 21-10736-JKS       Doc 15     Filed 04/22/21     Page 30 of 50




been legally entitled by applicable law to assert in its own right, whether individually or
collectively) which Creditors or other Persons receiving or who are entitled to receive
Distributions under the Plan may have against any of the Released Parties in any way
related to the Chapter 11 Case or the Debtor (or its predecessors); provided, however, that
the foregoing release of the Released Parties (other than the Debtor) is granted only by (a)
Creditors and Interest Holders who are unimpaired and (b) the Releasing Parties;
provided, further, however, that the release provided in this Section 11.5 shall not extend to
any claims by any Governmental Unit with respect to criminal liability under applicable
law, willful misconduct or bad faith under applicable law, or ultra vires acts under
applicable law.

For the avoidance of doubt, nothing in this Article XI shall prevent the enforcement of the
terms of the Plan.

                                     ARTICLE XII
                              RETENTION OF JURISDICTION

         12.1   Bankruptcy Court Jurisdiction

        Notwithstanding the entry of the Confirmation Order or the occurrence of the Effective
Date, the Bankruptcy Court shall retain and have such jurisdiction over the Chapter 11 Case to
the maximum extent as is legally permissible, including, without limitation, for the following
purposes:

        (a)     To allow, disallow, determine, liquidate, classify, or establish the priority or
secured or unsecured status of or estimate any Claim or Equity Interest, including, without
limitation, the resolution of any request for payment of any Administrative Claim and the
resolution of any and all objections to the allowance or priority of Claims or Equity Interests;

       (b)     To ensure that Distributions to holders of Allowed Claims are accomplished
pursuant to the provisions of the Plan;

        (c)    To determine any and all applications or motions pending before the Bankruptcy
Court on the Effective Date of the Plan, including without limitation any motions for the
rejection, assumption, or assumption and assignment of any Executory Contract;

       (d)     To consider and approve any modification of the Plan, remedy any defect or
omission, or reconcile any inconsistency in the Plan, or any order of the Bankruptcy Court,
including the Confirmation Order;

        (e)     To determine all controversies, suits, and disputes that may arise in connection
with the interpretation, enforcement, or consummation of the Plan or any Plan Documents or any
entity’s obligations in connection with the Plan or any Plan Documents, or to defend any of the
rights, benefits, Estate Property transferred, created, or otherwise provided or confirmed by the
Plan or the Confirmation Order or to recover damages or other relief for violations thereof;


                                                 25
20602235.4
237312-10001
                Case 21-10736-JKS      Doc 15     Filed 04/22/21     Page 31 of 50




        (f)    To consider and act on the compromise and settlement of any claim or cause of
action by or against the Debtor, the Estate, the Reorganized Debtor, or the Distribution Trustee;

        (g)     To decide or resolve any and all applications, motions, adversary proceedings,
contested or litigated matters, and any other matters, or grant or deny any applications involving
the Debtor or the Estate that may be pending on the Effective Date or that may be brought by the
Debtor, the Reorganized Debtor, or the Distribution Trustee (as applicable), or any other related
proceedings by the Reorganized Debtor, and to enter and enforce any default judgment on any of
the foregoing;

         (h)    To decide or resolve any and all applications for compensation;

       (i)     To issue orders in aid of execution and implementation of the Plan or any Plan
Documents to the extent authorized by section 1142 of the Bankruptcy Code or provided by the
terms of the Plan;

       (j)     To decide issues concerning the federal or state tax liability of the Debtor which
may arise in connection with the confirmation or consummation of the Plan or any Plan
Documents;

       (k)    To interpret and enforce any orders entered by the Bankruptcy Court in the
Chapter 11 Case; and

        (l)    To enter an order closing the Chapter 11 Case when all matters contemplating the
use of such retained jurisdiction have been resolved and satisfied.

         12.2   Limitation on Jurisdiction

        In no event shall the provisions of the Plan be deemed to confer in the Bankruptcy Court
jurisdiction greater than that established by the provisions of 28 U.S.C. §§ 157 and 1334, as well
as the applicable circumstances that continue jurisdiction for defense and enforcement of the
Plan and Plan Documents. For the avoidance of doubt, however, such jurisdiction shall be
deemed, by the entry of the Confirmation Order, to:

        (a)    Permit entry of a final judgment by the Bankruptcy Court in any core proceeding
referenced in 28 U.S.C. § 157(b) and any and all related proceedings and to hear and resolve
such proceedings in accordance with 28 U.S.C. § 157(c), including, without limitation, (i) all
proceedings concerning disputes with, or Rights of Action or Claims against, any Person that the
Debtor, the Estate, the Distribution Trust, or the Reorganized Debtor or any of their successors or
assigns, may have, and (ii) any and all Rights of Action or other Claims against any Person for
harm to or with respect to (x) any Estate Property, including any infringement of Intellectual
Property or conversion of Estate Property, or (y) any Estate Property liened or transferred by the
Debtor to any other Person;

        (b)     Include jurisdiction over the recovery of any Estate Property (or property
transferred by the Debtor with Bankruptcy Court approval) from any Person wrongly asserting

                                                26
20602235.4
237312-10001
                Case 21-10736-JKS        Doc 15     Filed 04/22/21      Page 32 of 50




ownership, possession, or control of the same, whether pursuant to sections 542, 543, 549, 550 of
the Bankruptcy Code or otherwise, as well as to punish any violation of the automatic stay under
section 362 of the Bankruptcy Code or any other legal rights of the Debtor or the Estate under or
related to the Bankruptcy Code; and

       (c)     Permit the taking of any default judgment against any Person who has submitted
himself or herself to the jurisdiction of the Bankruptcy Court.

                                     ARTICLE XIII
                               MISCELLANEOUS PROVISIONS

         13.1   Conditions to Confirmation

        The Confirmation Order will not be effective unless (a) the Confirmation Order shall be
in form and substance acceptable to the Debtor and the Plan Sponsor, each in its reasonable
discretion, and acceptable to the Prepetition Secured Lender in its reasonable discretion; (b) the
final version of the Plan, Plan Supplement, and any other documents, or schedules thereto, shall
have been filed in form and substance acceptable to the Debtor and the Plan Sponsor, each in its
reasonable discretion, and acceptable to the Prepetition Secured Lender in its reasonable
discretion; (c) no breach or failure to comply with the terms of the Cash Collateral/DIP Order,
the RSA, the Plan, or any other material order of the Bankruptcy Court shall have occurred and
be continuing; (d) the Debtor has not caused or permitted to occur the sale, disposal or other
transfer of the Debtor’s material assets, including without limitation any of its interests or rights
in any intellectual property or software assets (including, without limitation, any proprietary
quantitative trading software or software code or any other component thereof) or take any action
in support of, or to cause, any of the foregoing, in each case without the express written consent
of the ESW Parties in their sole discretion; and (e) the Confirmation Order shall provide for (i)
the Preferred Equity Interest Holder and the Prepetition Secured Lender to acquire the New
Equity, free and clear of all Liens, Claims, Equity Interests, and encumbrances of any kind,
except as otherwise provided in the Plan and (ii) GlassBridge to acquire the IP Grant.

         13.2   Conditions to Effectiveness

         The Plan will not be effective unless (a) the conditions to confirmation in Sections
13.1(a) and (b) have been either satisfied or waived; (b) the Confirmation Order has become a
Final Order; (c) no breach or failure to comply with the terms of the Cash Collateral/DIP Order,
the RSA, the Plan, the Confirmation Order, or any other material order of the Bankruptcy Court
shall have occurred and be continuing; (d) the Debtor has not caused or permitted to occur the
sale, disposal or other transfer of the Debtor’s material assets, including without limitation any of
its interests or rights in any intellectual property or software assets (including, without limitation,
any proprietary quantitative trading software or software code or any other component thereof)
or take any action in support of, or to cause, any of the foregoing, in each case without the
express written consent of the ESW Parties in their sole discretion; (e) the Preferred Equity
Interest Holder and the Prepetition Secured Lender shall acquire the New Equity, free and clear
of all Liens, Claims, Equity Interests, and encumbrances of any kind, except as otherwise
provided in the Plan; (f) GlassBridge shall acquire the IP Grant; and (g) the Debtor has not

                                                  27
20602235.4
237312-10001
                Case 21-10736-JKS       Doc 15     Filed 04/22/21     Page 33 of 50




caused, or as to Insiders, permitted to occur, from and after the Petition Date, (i) a Material
Adverse Change with respect to the Debtor’s Intellectual Property or (ii) an “ownership change”
as such term is used in section 382 of title 26 of the United States Code. The conditions to
effectiveness set forth in this subsection 13.2 may be waived with the consent of the Plan
Sponsor.

         13.3   Exemption from Taxes

        The Plan and the Confirmation Order provide for (a) the issuance, transfer or exchange of
notes, debt instruments, and equity securities under or in connection with the Plan; (b) the
creation, assignment, recordation, or perfection of any lien, pledge, other security interest, or
other instruments of transfer; (c) the making or assignment of any lease; (d) the creation,
execution, and delivery of any agreements or other documents creating or evidencing the
formation of the Reorganized Debtor or the issuance or ownership of any interest in the
Reorganized Debtor; and/or (e) the making or delivery of any deed or other instrument of
transfer under the Plan in connection with the vesting of the Estate’s assets in the Reorganized
Debtor or the Distribution Trust pursuant to or in connection with the Plan, including, without
limitation, merger agreements, stock purchase agreements, agreements of consolidation,
restructuring, disposition, liquidation or dissolution, and transfers of tangible property. Pursuant
to section 1146 of the Bankruptcy Code and the Plan, any such act described or contemplated
herein will not be subject to any stamp tax, transfer tax, filing or recording tax, or other similar
tax.

         13.4   Securities Exemption

        Any rights issued under, pursuant to, or in effecting the Plan, including, without
limitation, the New Equity in the Reorganized Debtor, and the offering and issuance thereof by
any party, including without limitation the Plan proponent or the Estate, shall be exempt from
Section 5 of the Securities Act of 1933, if applicable, and from any state or federal securities
laws requiring registration for offer or sale of a security or registration or licensing of an issuer
of, underwriter of, or broker or dealer in, a security, and shall otherwise enjoy all exemptions
available for Distributions of securities under a plan of reorganization in accordance with all
applicable law, including without limitation section 1145 of the Bankruptcy Code. If the issuance
of the New Equity does not qualify for an exemption under section 1145 of the Bankruptcy
Code, the New Equity shall be issued in a manner which qualifies for any other available
exemption from registration, whether as a private placement under Rule 506 of the Securities
Act, Section 4(2) of the Securities Act, and/or the safe harbor provisions promulgated
thereunder.

         13.5   Defects, Omissions and Amendments of the Plan

       The Debtor may, with the consent of the Plan Sponsor and the approval of the
Bankruptcy Court and without notice to holders of Claims and Equity Interests, insofar as it does
not materially and adversely affect holders of Claims and Equity Interests, correct any defect,
omission, or inconsistency in the Plan in such a manner and to such extent necessary or desirable
to expedite the execution of the Plan. The Debtor may, with the consent of the Plan Sponsor,

                                                 28
20602235.4
237312-10001
                Case 21-10736-JKS      Doc 15     Filed 04/22/21     Page 34 of 50




propose amendments or alterations to the Plan before the Confirmation Hearing as provided in
section 1127 of the Bankruptcy Code if, in the opinion of the Bankruptcy Court, the modification
does not materially and adversely affect the interests of holders of Claims and Equity Interests,
so long as the Plan, as modified, complies with sections 1122 and 1123 of the Bankruptcy Code
and the Debtor has complied with section 1125 of the Bankruptcy Code. The Debtor may, with
the consent of the Plan Sponsor, propose amendments or alterations to the Plan after the
Confirmation Date but prior to substantial consummation, in a manner that, in the opinion of the
Bankruptcy Court, do not materially and adversely affect holders of Claims and Equity Interests,
so long as the Plan, as modified, complies with sections 1122 and 1123 of the Bankruptcy Code,
the Debtor has complied with section 1125 of the Bankruptcy Code, and after notice and a
hearing, the Bankruptcy Court confirms such Plan, as modified, under section 1129 of the
Bankruptcy Code.

         13.6   Withdrawal of Plan

        The Debtor reserves the right to withdraw the Plan, provided that the Plan Sponsor
consents, at any time prior to the Confirmation Date. If the Debtor withdraws the Plan prior to
the Confirmation Date, or if the Confirmation Date does not occur by June 11, 2021, unless
otherwise extended by mutual agreement of the Debtor and the Plan Sponsor, or the Effective
Date does not occur by June 14, 2021, unless otherwise extended by mutual agreement of the
Debtor and the Plan Sponsor, then the Plan shall be deemed null and void. In such event, nothing
contained herein shall be deemed to constitute an admission, waiver, or release of any claims by
or against the Debtor or any other Person, or to prejudice in any manner the rights of the Debtor,
the Debtor’s Estate, or any Person in any further proceedings involving the Debtor.
Notwithstanding the foregoing, this Section 13.6 shall be subject in all respects to the RSA. In
the event of an ESW Termination Event (as defined in the RSA), the Plan Sponsor shall not be
required to continue to act as plan sponsor under the Plan.

         13.7   Due Authorization By Holders of Claims and Equity Interests

        Each and every holder of a Claim or Equity Interest who elects to participate in the
Distributions provided for herein warrants that such holder is authorized to accept in
consideration of its Claim against or Interest in the Debtor the Distributions provided for in the
Plan, and that there are no outstanding commitments, agreements, or understandings, express or
implied, that may or can in any way defeat or modify the rights conveyed or obligations
undertaken by such holder under the Plan.

         13.8   Filing of Additional Documentation

       By the Plan Supplement Deadline, the Debtor may file with the Bankruptcy Court such
Plan Supplement, agreements and other documents as may be reasonably necessary or
appropriate to effectuate and further evidence the terms and conditions of the Plan or any Plan
Document, which shall also constitute “Plan Documents.”




                                                29
20602235.4
237312-10001
                Case 21-10736-JKS       Doc 15     Filed 04/22/21      Page 35 of 50




         13.9   Governing Law

        Except to the extent the Bankruptcy Code or the Bankruptcy Rules are applicable, the
rights and obligations arising under the Plan shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without giving effect to the principles of
conflicts of law thereof.

         13.10 Successors and Assigns

       The rights, benefits, and obligations of any entity named or referred to in the Plan or any
Plan Document shall be binding on, and shall inure to the benefit of, any heir, executor,
administrator, successor, or assign of such entity.

         13.11 Transfer of Claims and Equity Interests

        Any transfer of a Claim shall be in accordance with Bankruptcy Rule 3001(e) and the
terms of this Section 13.11. Notice of any such transfer shall be forwarded to the Debtor by
registered or certified mail, as set forth in Section 13.12 hereof. Both the transferee and
transferor shall execute any notice, and the signatures of the parties shall be acknowledged
before a notary public. The notice must clearly describe the interest in the Claim to be
transferred. No transfer of a partial interest shall be allowed and all transfers must be of one
hundred percent (100%) of the transferor’s interest in the Claim; provided, however, that this
provision shall not affect the validity of any Claim partially transferred prior to the Effective
Date.

         No transfer of Equity Interests shall be recognized by the Debtor after the Voting Record
Date.

         13.12 Notices

        Any notice required to be given under the Plan or any Plan Document shall be in writing.
Any notice that is allowed or required hereunder except for a notice of change of address shall be
considered complete on the earlier of (a) three (3) days following the date the notice is sent by
United States mail, postage prepaid, or by overnight courier service, or in the case of mailing to a
non-United States address, air mail, postage prepaid, or personally delivered; (b) the date the
notice is actually received by the Persons on the Post-Confirmation Service List by facsimile or
computer transmission; or (c) three (3) days following the date the notice is sent to those Persons
on the Post-Confirmation Service List, as such list may be amended from time-to-time by written
notice from the Persons on the Post-Confirmation Service List.

         (a)    If to the Debtor, at:

                Adara Enterprises Corp.
                411 E 57th Street Suite 1-A
                New York, New York 10022
                Attention: Mr. Daniel Strauss, President

                                                 30
20602235.4
237312-10001
               Case 21-10736-JKS        Doc 15    Filed 04/22/21   Page 36 of 50




               Email: dstrauss@adaraenterprisescorp.com

               and

               Adara Enterprises Corp.
               c/o Loeb & Loeb LLP
               345 Park Ave.
               New York, NY 10154
               Attention: Daniel Besikof
               Email: dbesikof@loeb.com

         (b)   If to the Plan Sponsor, at:

               ESW Holdings, Inc.
               401 Congress Ave., Suite 2650
               Austin, Texas 78701
               Attn: Andrew S. Price, Chief Financial Officer
               Email: andy.price@trilogy.com

               and

               ESW Holdings, Inc.
               c/o Goulston & Storrs, P.C.
               885 Third Avenue, 18th Floor
               New York, New York 10022
               Attention: Trevor R. Hoffmann
               Email: thoffmann@goulstonstorrs.com

         (c)   If to the Prepetition Secured Lender, at:

               ESW Holdings, Inc.
               401 Congress Ave., Suite 2650
               Austin, Texas 78701
               Attn: Andrew S. Price
               Email: andy.price@trilogy.com

               and

               ESW Holdings, Inc.
               c/o Goulston & Storrs, P.C.
               885 Third Avenue, 18th Floor
               New York, New York 10022
               Attention: Trevor R. Hoffmann
               Email: thoffmann@goulstonstorrs.com




                                                 31
20602235.4
237312-10001
                Case 21-10736-JKS      Doc 15     Filed 04/22/21     Page 37 of 50




         (d)    If to the U.S. Trustee, at:
                844 King Street
                Suite 2207
                Lockbox 35
                Wilmington, Delaware 19801
                Attention: Joseph McMahon
                Email: joseph.mcmahon@usdoj.gov

         13.13 Implementation

       The Debtor, the Reorganized Debtor, the Plan Sponsor, and the Distribution Trustee shall
be authorized to perform all reasonable, necessary, and authorized acts to consummate the terms
and conditions of the Plan and the Plan Documents, without further order from the Bankruptcy
Court.

         13.14 No Admissions

        Notwithstanding anything herein to the contrary, nothing contained in the Plan shall be
deemed an admission by the Debtor or the Estate with respect to any matter set forth herein,
including, without limitation, liability on any Claim or Equity Interest or the propriety of the
classification of any Claim or Equity Interest.

                                      ARTICLE XIV
                               SUBSTANTIAL CONSUMMATION

         14.1   Substantial Consummation

         The Plan shall be deemed substantially consummated on the Effective Date.

         14.2   Final Decree

       On full consummation and performance of the Plan and Plan Documents, the Distribution
Trustee may request the Bankruptcy Court to enter a final decree closing the Chapter 11 Case
and such other orders that may be necessary and appropriate.

Dated: April 21, 2021
                                                     Daniel Strauss
                                                     President
                                                     Adara Enterprises Corp.




                                                32
20602235.4
237312-10001
               Case 21-10736-JKS        Doc 15     Filed 04/22/21      Page 38 of 50




                                          EXHIBIT A
                                   Glossary of Defined Terms

        “Administrative Claim” means any cost or expense of administration of the Chapter 11
Case incurred on or before the Effective Date entitled to priority under section 507(a)(2) and
allowed under section 503(b) of the Bankruptcy Code, including without limitation, any actual
and necessary expenses of preserving the Debtor’s Estate, including wages, salaries, or
commissions for services rendered after the commencement of the Chapter 11 Case, certain
taxes, fines, and penalties, any actual and necessary post-petition expenses of operating the
business of the Debtor, certain post-petition indebtedness or obligations incurred by or assessed
against the Debtor in connection with the conduct of its business, or for the acquisition or lease
of property, or for providing of services to the Debtor, including all allowances of compensation
or reimbursement of expenses to the extent allowed by the Bankruptcy Court under the
Bankruptcy Code, and any fees or charges assessed against the Debtor’s Estate under Chapter
123, Title 28 of the United States Code. Professional Compensation Claims shall only be
Allowed for duly employed Professionals in the Chapter 11 Case in accordance with applicable
law. For the avoidance of doubt, the Restructuring Expenses shall be deemed to be
Administrative Claims for all purposes hereunder.

        “Administrative Claim Bar Date” means the first Business Day that is thirty (30) days
after the Effective Date.

         “Administrative Tax Claim” means an Administrative Claim of a Governmental Unit.

       “Allowance Date” means the date that a Claim or Equity Interest becomes an Allowed
Claim or Allowed Equity Interest.

        “Allowed” means, (1) with respect to any Claim, a Claim allowable under 11 U.S.C.
§ 502, (a) for which a proof of claim was filed on or before, as applicable, the General Bar Date,
the Governmental Unit Bar Date, the Administrative Claim Bar Date, or the Rejection Claim Bar
Date, and as to which no objection or other challenge to the allowance thereof has been Filed by
the Claim Objection Deadline, or if an objection or challenge has been timely Filed by such
deadline, as is allowed by a Final Order; or (b) for which a proof of claim is not filed but that has
been listed in the Schedules of Assets and Liabilities and is not listed as disputed, contingent, or
unliquidated; or (c) that is deemed allowed by the terms of the Plan or a Final Order; or (2) with
respect to any Equity Interest, an Equity Interest reflected as outstanding in the stock transfer
ledger or similar register or record of the Debtor on the Petition Date. For purposes of
determining the amount of an Allowed Claim (other than a Claim specifically Allowed under the
Plan), there shall be deducted therefrom an amount equal to the amount of any Claim that the
Debtor may hold against the Creditor under 11 U.S.C. § 553. Notwithstanding anything to the
contrary in the Plan, the Debtor or the Distribution Trustee may, in its discretion, treat a Claim as
an Allowed Claim to the extent it is allowed by an order that is not a Final Order.




20602235.4
237312-10001
               Case 21-10736-JKS        Doc 15        Filed 04/22/21   Page 39 of 50




        “Approved Budget” means the budget agreed to by the Debtor and the Prepetition
Secured Lender and attached as Exhibit A to the Cash Collateral/DIP Order (as may be amended
or otherwise modified from time to time pursuant to the terms of the Cash Collateral/DIP Order).

       “Ballot” means the form of ballot which the Debtor will transmit to Creditors or Interest
Holders who are, or may be, entitled to vote on the Plan.

       “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, Title 11,
United States Code, as applicable to the Chapter 11 Case.

       “Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware, together with the District Court as to matters as to which the reference is withdrawn
under 28 U.S.C. § 157(d).

        “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and the Local
Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the
District of Delaware.

       “Beneficial Interest” means an interest that entitles the holder thereof to a Distribution in
accordance with the Distribution Trust Agreement.

       “Beneficiary” means the holder of a Beneficial Interest, whether individually or as agent
on behalf of other entities.

       “Business Day” means any day other than a Saturday, Sunday, or a “legal holiday” (as
defined in Bankruptcy Rule 9006(a)).

        “Cash” means cash, wire transfer, certified check, cash equivalents, and other readily
marketable securities or instruments, including, without limitation, readily marketable direct
obligations of the United States of America, certificates of deposit issues by banks, and
commercial paper of any Person, including interest accrued or earned thereon.

         “Cash Collateral/DIP Order” means the interim and final order (a) authorizing the Debtor
to utilize Cash collateral, (b) approving the DIP Facility, (c) granting adequate protection to the
Prepetition Secured Lender and (d) granting related relief.

         “Chapter 11 Case” means the chapter 11 case to be styled In re Adara Enterprises Corp.
to be filed in the United States Bankruptcy Court for the District of Delaware under chapter 11 of
the Bankruptcy Code.

      “Charter Documents” means the articles of incorporation and the bylaws of the Debtor or
Reorganized Debtor, as applicable, and any amendments to the foregoing.

         “Claim” has the meaning assigned to such term by section 101(5) of the Bankruptcy
Code.

                                                  2
20602235.4
237312-10001
               Case 21-10736-JKS        Doc 15    Filed 04/22/21     Page 40 of 50




        “Claim Objection Deadline” means (a) for all Claims other than Claims of Governmental
Units, the first Business Day that is 60 days after the Effective Date and (b) for Claims of
Governmental Units, the first Business Day that is 60 days after the Governmental Unit Bar
Date, as each such date may be extended by order of the Bankruptcy Court.

        “Class” means one of the classes of Claims or Equity Interests described in Article III of
the Plan.

         “Clerk” means the Clerk of the Bankruptcy Court.

         “Closing” means the closing of the transactions contemplated under Article VI of the
Plan.

        “Confirmation Date” means the date upon which the Clerk of the Bankruptcy Court
enters the Confirmation Order on the docket of the Bankruptcy Court.

        “Confirmation Hearing” means the hearing held by the Bankruptcy Court pursuant to
section 1128 of the Bankruptcy Code to consider confirmation of the Plan, as such hearing may
be adjourned or continued from time to time.

       “Confirmation Order” means the order of the Bankruptcy Court approving and
confirming the Plan in accordance with the provisions of Chapter 11 of the Bankruptcy Code.

        “Consideration” means $8,500,000 in Cash to be funded by the Plan Sponsor on the
Effective Date, less any amount that the Plan Sponsor or its designee may provide to the Debtor
under the DIP Facility. For the avoidance of doubt, and notwithstanding anything to the contrary
set forth in the Plan, any amounts advanced to the Debtor in respect of the DIP Facility will be
credited against the $8,500,000 as part of the remittal of Consideration and will not be repaid in
Cash; provided that nothing herein shall negate or modify the obligation of the Debtor to repay
all Restructuring Expenses in full in Cash.

        “Creditor” means any Person that holds a Claim against the Debtor that arose on or
before the Effective Date, or a Claim against the Debtor of any kind specified in sections 502(f),
502(g), 502(h), or 502(i) of the Bankruptcy Code, regardless of whether such Person filed a
proof of claim against the Debtor.

       “Cure Amount” means the amount of Cash required to cure defaults necessary to assume
an Executory Contract under 11 U.S.C. § 365(b) as determined by the Bankruptcy Court or
pursuant to any agreement among the Reorganized Debtor and the other party/ies to the
Executory Contract and as listed in the Schedule of Assumed Contracts and Unexpired Leases.

       “Debtor” means Adara Enterprises Corp., a Delaware corporation and the debtor in the
Chapter 11 Case.

       “DIP Facility” means the postpetition loan or loans made by ESW Holdings to the Debtor
pursuant to the Cash Collateral/DIP Order.
                                               3
20602235.4
237312-10001
               Case 21-10736-JKS        Doc 15       Filed 04/22/21   Page 41 of 50




       “DIP Obligations” means all obligations of the Debtor under the DIP Facility. For the
avoidance of doubt, the Restructuring Expenses of ESW Holdings shall be repaid in Cash.

        “Disallowed Claim” means a Claim, or any portion thereof, that (a) has been disallowed
by either a Final Order or pursuant to a settlement, or (b)(i) is listed in the Schedules of Assets
and Liabilities at zero or as contingent, disputed, or unliquidated, including by amendment of
such Schedules of Assets and Liabilities, and as to which no proof of claim has been filed for
such Claim, and (ii) as to which a bar date has been established but no proof of claim has been
timely filed or deemed timely filed with the Bankruptcy Court pursuant to the Bankruptcy Code,
any Final Order, or applicable law, or which is not deemed Allowed by the terms of the Plan.

       “Disclosure Statement” means the Disclosure Statement for Prepackaged Chapter 11 Plan
of Reorganization of Adara Enterprises Corp. dated April 21, 2021 and filed by the Debtor with
the Bankruptcy Court, as may be amended or supplemented.

        “Disputed Claim” means a Claim as to which a proof of claim or interest has been Filed
or deemed Filed under applicable law, as to which an objection has been Filed and which
objection, if timely Filed, has not been withdrawn on or before any date fixed for Filing such
objections by the Plan or order of the Bankruptcy Court and has not been overruled or denied by
a Final Order.

       “Disputed Cure Amount” means, with respect to an Executory Contract for which a Cure
Objection is filed, the amount that the counterparty to such Executory Contract asserts is
necessary to assume such Executory Contract under 11 U.S.C. § 365(b).

         “Distribution” means any distribution made under the Plan.

       “Distribution Date” means any date that a Distribution is made under the Plan or the
Distribution Trust Agreement.

        “Distribution Reserve” means a reserve established to hold, in one or more segregated
accounts to be established by the Distribution Trust, Cash equal to (a) the aggregate of (i) Cash
that would have been distributed on the Distribution Date on account of Disputed or
undetermined (A) Administrative Claims, provided that with respect to Administrative Claims
for which applications for compensation of professionals or other Persons retained or to be
compensated pursuant to sections 327, 328, 330, 331, and 503(b) of the Bankruptcy Code are or
will be pending but are then undetermined, the amount of Cash deposited shall be the amount
sought by such Persons, in each case less any monies already received by such professional or
Person, (B) Other Priority Claims, (C) Priority Tax Claims, (D) Other Secured Claims and (E)
General Unsecured Claims; plus (ii) accrued interest on all Cash in the Distribution Reserve; plus
(iii) Cash in the amount of all taxes previously incurred by the Debtor (and not paid or otherwise
provided for under the Plan); plus (iv) the Distribution Trust Operating Reserve; or (b) such
lesser amount as may be determined in the reasonable discretion of the Distribution Trustee and
approved by the Bankruptcy Court.


                                                 4
20602235.4
237312-10001
               Case 21-10736-JKS        Doc 15        Filed 04/22/21   Page 42 of 50




      “Distribution Trust” means the trust established under the Plan and the Distribution Trust
Agreement.

       “Distribution Trust Agreement” means the trust agreement that establishes the
Distribution Trust and governs the powers, duties, and responsibilities of the Distribution
Trustee. The Distribution Trust Agreement shall be part of the Plan Supplement.

      “Distribution Trust Assets” means the Consideration, plus the Effective Date Cash, less
any amounts paid by the Debtor on the Effective Date.

       “Distribution Trust Operating Expenses” means the reasonable costs and expenses,
including professional fees, of the Distribution Trustee in administering the Distribution Trust.

         “Distribution Trust Operating Reserve” means such reserve of Cash determined from
time to time by the Distribution Trustee pursuant to the Distribution Trust Agreement to be
reasonably necessary to pay Distribution Trust Operating Expenses, including (a) the unpaid
liabilities, debts, or obligations of the Distribution Trust; (b) the fees and expenses of the
Distribution Trustee; (c) all fees and expenses of professionals retained by the Distribution Trust;
(d) funds sufficient to pay all pre- and post-Effective Date amounts required to be paid to the
U.S. Trustee pursuant to Section 4.3 of the Plan; and (e) any and all other costs associated with
the liquidation or preservation of the Distribution Trust Assets.

       “Distribution Trustee” means the Person appointed to administer the Distribution Trust
with such rights, duties, and obligations as set forth in the Distribution Trust Agreement.

         “District Court” means the United States District Court for the District of Delaware.

        “Effective Date” means the first Business Day on which (a) the Confirmation Date has
occurred, (b) the Confirmation Order is not stayed, (c) all conditions to the effectiveness of the
Plan have been satisfied or waived as provided in the Plan, and (d) the Reorganized Debtor has
Filed a notice of the Effective Date.

        “Effective Date Cash” means all Cash reflected on the Debtor’s balance sheet as of the
Effective Date, if any.

        “Equity Interest” means any and all Preferred Equity Interests and Other Equity Interests.
For the avoidance of doubt, all Equity Interests reflected as outstanding in the stock transfer
ledger or similar register or record of the Debtor on the Petition Date shall be deemed to be
Allowed Equity Interests.

        “Estate” means the estate created upon the filing of the Chapter 11 Case pursuant to
section 541 of the Bankruptcy Code, together with all rights, claims, and interests appertaining
thereto.



                                                  5
20602235.4
237312-10001
               Case 21-10736-JKS         Doc 15        Filed 04/22/21   Page 43 of 50




        “Estate Property” means all right, title, and interest in and to any and all property of every
kind or nature owned by the Debtor or its Estate on the Effective Date as defined by 11 U.S.C.
§ 541.

         “ESW Holdings” means ESW Holdings, Inc.

        “ESW Parties” means (a) ESW Holdings, Inc. in its capacities as the Plan Sponsor and
Prepetition Secured Lender; and (b) ESW Capital, LLC in its capacity as the Preferred Equity
Interest Holder.

         “Exculpated Parties” (each one, an “Exculpated Party”) means (a) the Debtor, (b) the
directors and officers of the Debtor serving at any time during the pendency of the Chapter 11
Case, and (c) the attorneys, advisors and Professionals or Bankruptcy Court-retained agents of
the Debtor, each in their respective capacities as such. Any affiliate or other party related to any
Exculpated Party shall also be an Exculpated Party to the extent that such affiliate or related
party is alleged or charged to be directly or indirectly liable on any derivative, vicarious liability,
alter ego, or other theory for imposing liability on an affiliate or related party for the conduct or
liability of the Exculpated Party related to any action taken by the Exculpated Party in
connection with the Chapter 11 Case from the Petition Date to the Effective Date and solely to
the extent that the Exculpated Party is entitled to exculpation on a direct claim.

        “Executory Contracts” means executory contracts and unexpired leases as such terms are
used in 11 U.S.C. § 365, including all operating leases, capital leases, and contracts to which the
Debtor is a party or beneficiary on the Confirmation Date.

        “File or Filed” means (a) when used in reference to a request for relief encompassed
within a pleading or other document, when and on such date as such pleading or other document
is entered on the docket of the Bankruptcy Court in the Chapter 11 Case and (b) when used in
reference to a proof of claim, when and on such date as such proof of claim is entered on the
claims register in the Chapter 11 Case.

       “Final Order” means an order or judgment which has not been reversed, stayed, modified,
or amended and as to which the time for appeal has expired and no stay has been obtained.

        “General Bar Date” means the date established by the Bankruptcy Court as the deadline
for any Person or entity that is not a Governmental Unit to file proofs of Claim.

       “General Unsecured Claim” means any Claim against the Debtor, including all
Intercompany Claims, other than (a) a Prepetition Secured Lender Claim; (b) an Other Secured
Claim, (c) an Administrative Claim, (d) an Other Priority Claim, or (e) a Priority Tax Claim.

         “GlassBridge” means GlassBridge Enterprises, Inc.

       “GlassBridge Guaranty” means that certain Limited Recourse Guaranty dated as of July
21, 2020 by GlassBridge in favor of Prepetition Secured Lender.

                                                   6
20602235.4
237312-10001
               Case 21-10736-JKS        Doc 15      Filed 04/22/21     Page 44 of 50




       “GlassBridge Pledge” means that certain Stock Pledge Agreement dated as of July 21,
2020 by GlassBridge in favor of Prepetition Secured Lender.

         “Governmental Unit” has the meaning set forth in section 101(27) of the Bankruptcy
Code.

       “Governmental Unit Bar Date” means the date established by the Bankruptcy Court as
the deadline for Governmental Units to file proofs of claim.

         “Insider” has the meaning set forth in section 101(31) of the Bankruptcy Code.

         “Interest Holder” means any record or beneficial holder or owner of an Equity Interest.

          “Intellectual Property” means intellectual property, including, without limitation, the
following: (i) all patents and patent applications, domestic or foreign, all licenses relating to any
of the foregoing and all income and royalties with respect to any licenses, all rights to sue for
past, present, or future infringement thereof, all rights arising therefrom and pertaining thereto
and all reissues, divisions, continuations, renewals, extensions, and continuations-in-part thereof;
(ii) all copyrights and applications for copyright, domestic or foreign, together with the
underlying works of authorship (including titles), whether or not the underlying works of
authorship have been published and whether said copyrights are statutory or arise under the
common law, and all other rights and works of authorship, all computer programs, computer
databases, computer program flow diagrams, source codes, object codes and all tangible property
embodying or incorporating any copyrights, all licenses relating to any of the foregoing and all
income and royalties with respect to any licenses, and all other rights, claims, and demands in
any way relating to any such copyrights or works, including royalties and rights to sue for past,
present, or future infringement, and all rights of renewal and extension of copyright; (iii) all state
(including common law), federal, and foreign trademarks, service marks, and trade names, and
applications for registration of such trademarks, service marks, and trade names, all licenses
relating to any of the foregoing and all income and royalties with respect to any licenses, whether
registered or unregistered and wherever registered, all rights to sue for past, present, or future
infringement or unconsented use thereof, all rights arising therefrom and pertaining thereto and
all reissues, extensions, and renewals thereof; (iv) all trade secrets, trade dress, trade styles,
logos, other source of business identifiers, mask-works, mask-work registrations, mask-work
applications, software, confidential and proprietary information, customer lists, license rights,
advertising materials, operating manuals, methods, processes, know-how, algorithms, formulae,
databases, quality control procedures, product, service and technical specifications, operating,
production and quality control manuals, sales literature, drawings, specifications, blue prints,
descriptions, inventions, name plates, catalogs, internet websites, and internet domain names and
associated URL addresses; (v) the entire goodwill of or associated with the businesses now or
hereafter conducted by the Debtor or Reorganized Debtor connected with and symbolized by any
of the aforementioned properties and assets; and (vi) all accounts, payment intangibles,
commercial tort claims and other rights to payment, all other proprietary rights or other
intellectual or other similar property, and all other general intangibles associated with or arising
out of any of the aforementioned properties and assets and not otherwise described above, and all
proceeds of any Intellectual Property.
                                                   7
20602235.4
237312-10001
               Case 21-10736-JKS        Doc 15     Filed 04/22/21      Page 45 of 50




         “Intercompany Claims” means all claims against the Debtor held by GlassBridge or any
of its affiliates.

        “IP Grant” means (i) a one-time current copy of any software code owned or the
maintained by the Reorganized Debtor as of the Effective Date, and (ii) a fully paid-up perpetual
license (including the right to create derivative works) to utilize the intellectual property and
software owned by the Debtor as of the Effective Date, provided that such license shall be solely
for use within the sports industry, as further described in the Plan Supplement.

       “Lien” means a charge against or interest in property to secure payment of a debt or
performance of an obligation which has not been avoided or invalidated under any provision of
the Bankruptcy Code or other applicable law.

        “Loan and Security Agreement” means that certain Loan and Security Agreement entered
into as of July 21, 2020 among ESW Holdings, as lender, Adara Enterprises Corp. (f/k/a Imation
Enterprises Corp.), as borrower, and GlassBridge, as parent guarantor, as amended,
supplemented or otherwise modified from time to time.

        “Material Adverse Change” means any material adverse change or the occurrence of any
fact or circumstance which materially and adversely affects the rights, remedies, or benefits of,
or conferred by, the transactions contemplated by the RSA, including without limitation, strike,
lockout, war, terrorism, act of God, fire or other casualty, unusually adverse weather conditions,
inability to obtain labor or materials, or governmental restriction or other act or thing; provided,
however, for the avoidance of doubt, no Material Adverse Change shall be deemed to have
occurred as a result of: (i) the filing of the Chapter 11 Case; (ii) the actions required to be taken
by the Debtor to conform to and comply with the RSA, the documents entered into in connection
with the Cash Collateral/DIP Order (or the DIP Facility), the Budget, or the Plan; and (iii) any
actions the Debtor takes at the request of or with the consent of the Plan Sponsor.

        “New Equity” means the all of the equity interests in the Reorganized Debtor, issued on
the Effective Date, to the Preferred Equity Interest Holder and to the Prepetition Secured Lender,
in the total amount of 1,000 shares, free and clear of all Liens, Claims, Equity Interests, and
encumbrances of any kind, except as provided in the Plan.

        “New Equity Holders” means the owners of the New Equity, including, without
limitation, their successors and assigns.

         “Ordinary Course Creditor” means a Creditor with an Ordinary Course Liability.

         “Ordinary Course Liability” means an Administrative Claim (other than a Professional
Compensation Claim or an Administrative Tax Claim), including the DIP Facility, based on
liabilities incurred in the ordinary course of the Debtor’s business operations solely to the extent
provided for in the Approved Budget. For the avoidance of doubt, all Claims for compensation
or reimbursement of expenses of counsel to the Prepetition Secured Lender and Plan Sponsor
shall be payable as Ordinary Course Liabilities to the extent set forth in the Approved Budget.
                                                   8
20602235.4
237312-10001
               Case 21-10736-JKS       Doc 15        Filed 04/22/21   Page 46 of 50




        “Other Equity Interests” means any interest in the Debtor, including any interest
represented by ownership of common stock or interests other than the Preferred Equity Interests,
including to the extent provided by applicable law, any purchase right, warrant, stock option, or
other equity or debt security (convertible or otherwise) evidencing or creating any right or
obligation to acquire or issue any of the foregoing. For the avoidance of doubt, all Other Equity
Interests are held by GlassBridge.

        “Other Priority Claims” means any Claim (other than an Administrative Claim or a
Priority Tax Claim) to the extent entitled to priority in payment under section 507(a) of the
Bankruptcy Code.

       “Person” means an individual, a corporation, a partnership, an association, a joint stock
company, a joint venture, an estate, a trust, an unincorporated association or organization, a
governmental unit or any agency or subdivision thereof, or any other entity, including the Debtor
and the Released Parties.

       “Petition Date” means April 22, 2021, the date on which the Debtor filed its voluntary
chapter 11 petition commencing the Chapter 11 Case.

        “Plan” means the Prepackaged Chapter 11 Plan of Reorganization of Adara Enterprises
Corp., dated April 21, 2021, as it may be amended or modified.

        “Plan Documents” means, collectively, those material documents executed or to be
executed in order to consummate the transactions contemplated under the Plan, which will be
filed with the Bankruptcy Court on or before the Plan Supplement Deadline, including the
Distribution Trust Agreement and any other documents that make up the Plan Supplement.

         “Plan Sponsor” means ESW Holdings or an affiliate or subsidiary, in such capacity.

        “Plan Supplement” means, collectively, any such documents as are referenced as such in
the Plan to be Filed hereafter to supplement or clarify aspects of the Plan.

        “Plan Supplement Deadline” means the date on which the Plan Supplement shall be Filed
with the Bankruptcy Court, which date shall be at least seven (7) days prior to the deadline to
object to confirmation of the Plan or such other date as may be approved by the Bankruptcy
Court without further notice to parties in interest.

        “Post-Confirmation Service List” means the list of those parties who have filed, on or
after the Confirmation Date, renewed requests to receive documents pursuant to Bankruptcy
Rule 2002.

        “Preferred Equity Interests” means any interest in the Debtor represented by ownership of
preferred stock, including all Series A Preferred Stock. For the avoidance of doubt, all Preferred
Equity Interests are held by the Preferred Equity Interest Holder.

                                                 9
20602235.4
237312-10001
               Case 21-10736-JKS         Doc 15     Filed 04/22/21      Page 47 of 50




         “Preferred Equity Interest Holder” means ESW Capital, LLC.

       “Prepetition Secured Lender” means ESW Holdings, in its capacity as lender under the
Loan and Security Agreement.

        “Prepetition Secured Lender Claim” means the Prepetition Secured Lender’s secured,
perfected first priority prepetition Claim totaling not less than $12,849,359, consisting of
principal in the aggregate amount of $11,000,000, plus interest, fees, and costs, which includes
all claims and rights to payment. Additionally, on the Effective Date, in lieu of treatment as an
Administrative Claim, all unpaid interest payments accrued by the Prepetition Secured Lender as
Adequate Protection under the Cash Collateral/DIP Order shall be added to the Prepetition
Secured Lender Claim and treated as a such hereunder. The Prepetition Secured Lender Claim
shall be treated as an Allowed Claim, without the need for the Prepetition Secured Lender to file
any proof of claim.

       “Priority Tax Claim” means any Claim held by a Governmental Unit entitled to priority
in payment under section 507(a)(8) of the Bankruptcy Code.

       “Professional” means a professional employed in the Chapter 11 Case pursuant to a Final
Order under sections 327, 328, 363, or 1103 of the Bankruptcy Code.

       “Professional Compensation Claim” means a Claim for compensation or reimbursement
of expenses of a Professional retained in the Chapter 11 Case, and requested in accordance with
the provisions of 11 U.S.C. §§ 327, 328, 330, 331, 503(b) and/or 1103.

        “Rejection Claim Bar Date” means either (as applicable) (i) in respect to Executory
Contracts rejected pursuant to a revocation notice filed pursuant to Section 8.3(b) of the Plan, the
date that is thirty (30) days after service of such revocation notice, or (ii) as to all other
Executory Contracts, the date that is thirty (30) days after the Effective Date.

         “Released Parties” (each one, a “Released Party”) means (a) the Debtor; (b) the Plan
Sponsor and its affiliates, including without limitation, the Prepetition Secured Lender and the
Preferred Equity Interest Holder; (c) GlassBridge and its affiliates and (d) the directors, officers,
agents, attorneys, accountants, consultants, equity holders, financial advisors, investment
bankers, professionals, experts, and employees of any of the foregoing, each in their respective
capacities as such. Any affiliate or other party related to any Released Party shall also be a
Released Party to the extent that such affiliate or related party is alleged or charged to be directly
or indirectly liable on any derivative, vicarious liability, alter ego, or other theory for imposing
liability on an affiliate or related party for the conduct or liability of the Released Party; provided
that any holder of a Claim or Equity Interest that files an objection to the releases contained in
the Plan shall not be a “Released Party.”

        “Releasing Parties” (each one, a “Releasing Party”) means each of (a) GlassBridge; (b)
ESW Holdings, Inc.; (c) ESW Capital, LLC; and (d) the affiliates, subsidiaries, directors,
officers, agents, attorneys, accountants, consultants, equity holders, financial advisors,

                                                  10
20602235.4
237312-10001
               Case 21-10736-JKS        Doc 15     Filed 04/22/21     Page 48 of 50




investment bankers, professionals, experts, and employees of any of the foregoing, each in their
respective capacities as such.

         “Remaining Cash” means all remaining Distribution Trust Assets following the payment
in full of all Allowed Claims and other payments contemplated or required to be paid under the
Plan.

         “Reorganized Debtor” means the Debtor as it exists after the Effective Date.

        “Restructuring Expenses” means the reasonable and documented fees and expenses
incurred by GlassBridge, the Plan Sponsor, Prepetition Secured Lender and Preferred Equity
Interest Holder in connection with the Restructuring Transaction (as defined in the RSA),
payable in accordance with the terms of the applicable agreements, engagement or fee letters
executed with such parties, and any applicable law or orders of the Bankruptcy Court, and
without the requirement of the filing of retention applications, fee applications, or any other
applications in the Chapter 11 Case, which shall be Allowed as Administrative Expense Claims
upon incurrence and shall not be subject to any offset, defense, counterclaim, reduction, or
credit.

          “Rights of Action” means any and all claims, debts, demands, rights, defenses, actions,
causes of action, suits, contracts, agreements, obligations, accounts, defenses, offsets, powers,
privileges, licenses, and franchises of any kind or character whatsoever, known or unknown,
suspected or unsuspected, whether arising before, on, or after the Petition Date, in contract or in
tort, at law or in equity, or under any other theory of law, of the Debtor or its Estate.

        “RSA” means the Restructuring Support Agreement, dated April 21, 2021 and entered
into by and among the Debtor, the Prepetition Secured Lender, and the Plan Sponsor (as
amended, supplemented, or otherwise modified from time to time).

       “Schedule of Assumed Contracts and Unexpired Leases” means the schedule identifying
the Executory Contracts to be assumed by the Reorganized Debtor under the Plan. The Schedule
of Assumed Contracts and Unexpired Leases is attached as Exhibit B to the Plan.

        “Schedules of Assets and Liabilities” means the Debtor’s Schedules of Assets and
Liabilities, as may be amended or supplemented, and filed with the Bankruptcy Court in
accordance with section 521(a)(1) of the Bankruptcy Code, including as amended by the Plan or
any Plan Supplement.

      “Treasury Regulations” means the regulations promulgated under the Internal Revenue
Code by the Department of the Treasury of the United States.

         “U.S. Trustee” means the Office of the United States Trustee for the District of Delaware.

         “Voting Record Date” means April 21, 2021.


                                                 11
20602235.4
237312-10001
               Case 21-10736-JKS     Doc 15   Filed 04/22/21   Page 49 of 50




                                        EXHIBIT B
                     Schedule of Assumed Contracts and Unexpired Leases

[To be determined]




20602235.4
237312-10001
               Case 21-10736-JKS      Doc 15       Filed 04/22/21   Page 50 of 50




                                         EXHIBIT C
        List of Debtor Subsidiaries Remaining in Effect as Reorganized Debtor Interests

        GlassBridge Multi Strategy, GP LLC, a Delaware limited liability company
        GlassBridge Quant Strategy, GP LLC, a Delaware limited liability company




                                               2
20602235.4
237312-10001
